ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_09_FR.txt. 538

OPINION DISSIDENTE DE M. LE JUGE AJIBOLA
[Traduction]

Introduction — Lac Tchad — Lac Tchad et travaux de la commission du bas-
sin du lac Tchad — Délimitation et démarcation — Bassin du lac Tchad: effec-
tivités et consolidation historique — Presqu'ile de Bal:assi — Divisibilité des
articles XVITI-XXTII de Paccord de 1913 — Traité de 1884 — Consolidation
historique et effectivités à Bakassi — La question du titre juridique — Délimi-
tation maritime — Déclaration de Maroua — Responsabilité internationale —
Conclusion.

INTRODUCTION

1. La Cour, malgré l’ampleur inhabituelle des demandes formulées par
le Cameroun dans ses requêtes, s’est prononcée de rnaniére circonstanciée
sur toutes les conclusions que lui ont soumises les Parties. Il me faut tou-
tefois rédiger la présente opinion dissidente, car il m'est difficile de sous-
crire à certaines des décisions de la Cour. Sur les cinq volets principaux
du différend — le lac Tchad, la frontière terrestre, la presqu'île de
Bakassi, la délimitation maritime et la question de la responsabilité mter-
nationale —, je ne vois aucun inconvénient à approuver et voter pour ce
qu’a décidé la Cour en ce qui concerne la responsabilité internationale
(bien que mes idées personnelles sur ce point soient exposées plus loin),
certains aspects de la délimitation maritime et la frontière terrestre. Mais
avant d’examiner ces points, je voudrais m’arréter sur quelques aspects
de la genèse de l’affaire et de la fonction de la Cour et formuler certaines
remarques générales à propos de l'arrêt.

2. Il s’agit d’une affaire unique pour plusieurs raisons: en premier lieu
du fait de l'ampleur inhabituelle des demandes présentées par le Came-
roun, en deuxième lieu parce que celles-ci portent sur des questions de
délimitation aussi bien terrestre que maritime, et en troisième lieu parce
qu’à la demande relative à la délimitation terrestre et maritime vient
s'ajouter celle concernant la responsabilité internationale du Nigéria. Il
s’agit également d’une affaire dont la Cour est saisie depuis plus de
huit ans, avec notamment une demande en indication de mesures conser-
vatoires, un arrêt sur la compétence et la recevabilité, et l'intervention de
la Guinée équatoriale concernant la délimitation maritime.

3. Il ne fait aucun doute que, d’un côté comme de l’autre de la fron-
tière, des incidents s’accompagnant d’affrontements et de graves actes
Vhostilité se sont produits récemment. Cela étant, une série d’efforts ont
été menés aux plans régional et international pour résoudre ce différend
frontalier entre les Parties. On peut donc dire que la situation sur le ter-

239

 

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 539

rain est tendue et explosive. S’y ajoute le fait que, selon le Cameroun,
plus de trois millions de Nigérians vivent dans ce pays, dont environ
cent cinquante mille dans la seule presqu'île de Bakassi. Dans une situa-
tion et une affaire comme celles-ci, quelle est censée être la fonction de la
Cour? La Cour doit avant tout s’attacher à sa fenction judiciaire et se
prononcer sur les demandes qui lui sont présentées conformément a son
Statut et aux principes du droit international.

4. Mais la Cour doit aussi avoir toujours présent à l’esprit sa place et
ses obligations en tant qu’organe principal de l'Organisation des Nations
Unies (paragraphe 1 de l’article 7 de la Charte). 11 lui faut donc veiller,
dans ses arrêts, à sa mission première, qui est d'inciter tous les Etats
Membres de l'Organisation des Nations Unies à «s’abst[enir], dans leurs
relations internationales, de recourir à la menace ou à l’emploi de la
force, soit contre l'intégrité territoriale ou l’indépendance politique de
tout Etat, soit de toute autre manière incompatible avec les buts des
Nations Unies» (paragraphe 4 de l’article 2 de la Charte). L'obligation
essentielle de la Cour est de rendre une décision qui fasse justice dans le
respect du principe du maintien de la paix et de la sécurité internationales
dans toutes les régions du monde. La Cour a toujours été consciente de
cette obligation: ainsi a-t-elle pris acte des résolutions 731 (1992) et 748
(1992) du Conseil de sécurité dans les affaires relatives aux Questions
d'interprétation et d'application de la convention de Montréal de 1971
résultant de l'incident aérien de Lockerbie {Jamahiriya arabe libyenne
c. Royaume-Uni) (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique),
où elle a refusé d’indiquer la mesure conservatoire demandée par la
Libye. Ainsi encore, en la présente espèce, a-t-elle indiqué, au stade des
mesures conservatoires, que «[lles deux Parties prétent toute l’assistance
voulue à la mission d’enquéte que le Secrétaire général de l'Organisation
des Nations Unies a proposé de dépécher dans la presqu'île de Bakassi»
(CLJ. Recueil 1996 (I), p. 25). En procédant ainsi, le devoir de la Cour,
lorsqu'elle applique le droit international, est notamment d’assurer
un équilibre entre les intérêts tels qu’ils ressortent des demandes concur-
rentes.

5. L’un des points évoqués dans la sentence rendue par Max Huber en
laffaire de l’Jle de Palmas apporte des éclaircissements sur ces conflits
d'intérêts:

«L’on admet que toute loi vise à assurer la coexistence d’intérêts
appelant une protection juridique. Nul doute qu’il en aille également
de même pour le droit international. Les intérêts en conflit dans cette
affaire, qui touche à la question de l’indemnisation des étrangers,
sont d’un côté l'intérêt de Etat à exercer son autorité sur son terri-
toire sans qu’il y ait ingérence ou contrôle de la part d’Etats étran-
gers et, de l’autre, l'intérêt de l'Etat à ce que les droits de ses ressor-
tissants dans un pays étranger soient respectés et effectivement
protégés.» (H. Lauterpacht, The Function of Law in the Internatio-
nal Community, p. 121.)

240

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 540

6. Concilier des intéréts antagoniques dans une affaire trés sensible de
cette nature n’est pas chose nouvelle pour la Cour; on a pu le voir dans
certaines affaires récentes, comme celle de la Délimitation maritime dans
la région située entre le Groenland et Jan Mayen ( Danemark c. Norvège)
(CLJ. Recueil 1993, p. 38), où l’équité a Joué un rôle majeur pour per-
mettre d’attribuer et de délimiter de manière juste et équitable la frontière
maritime, ou encore celle de la Délimitation maritime et des questions ter-
ritoriales entre Qatar et Bahreïn (C.J. Recue.l 2001, p. 40), affaire
réglée d’une manière qui a permis d’assurer la paix et la stabilité entre les
Parties, toutes deux s'étant déclarées satisfaites de larrêt. Il y a enfin
l'affaire de l'Ile de KasikililSedudu (BotswanalNamibie) (C.LJ. Recueil
1999 (IT), p. 1045), dans laquelle la Cour a encouragé les deux Parties a
régler leurs différends à l’amiable.

7. En matière de délimitation terrestre et marit me, la mise en balance,
ou la conciliation, d'intérêts antagoniques dans des affaires où il existe
plusieurs titres juridiques ou conventionnels ne saurait être qualifiée de
non judiciaire. Comme il sera mentionné plus loin, dans certaines
affaires, les effectivités ou la consolidation historique se sont vu accorder
plus d'importance que le titre juridique. A. L. W. Munkman a donné
plusieurs exemples dans son article:

«Peut-être est-il nécessaire d'examiner à ce stade la thèse selon
laquelle les arbitres disposent, par rapport aux tribunaux judiciaires
stricto sensu, c’est-à-dire aux juridictions pe’manentes, de pouvoirs
plus étendus, d’un rôle quasiment législatif, d’une plus grande lati-
tude pour tenir compte des «droits acquis» dans chaque situation
particulière. Rien semble-t-il ne permet véritsblement de dire que les
tribunaux arbitraux peuvent tenir compte d'éléments plus divers que
ne le peuvent les tribunaux judiciaires: un grand nombre de critères
sociaux, éconorniques et géographiques ont été expressément pris en
compte dans les affaires des Pécheries anglo-norvégiennes et du Pla-
teau continental de la mer du Nord, et les considérations historiques
et culturelles, dans l’affaire du Temple, ne furent pas considérées en
tant que telles comme sans objet. Dans l’affaire de Jaworzina, la
Cour permanente a expressément invoqué la notion de frontière his-
torique des Etats Parties au différend, les facteurs ethnographiques
étant présumés jouer en leur faveur.» (« Adjudication and Adjust-
ment — International Judicial Decision and the Settlement of
Territorial and Boundary Disputes», British Year Book of Inter-
national Law, 1972-1973, p. 113.)

8. D'autres affaires tranchées par la Cour ou sa devancière, la Cour
permanente de Justice internationale, confirment que les juridictions
internationales permanentes sont déterminées à faire en sorte qu’au bout
du compte les deux Parties à ces différends se satisfassent de la décision et
qu’il ne s’agit pas alors en l’espèce de se prononcer pour l’une des Parties
considérée comme «détenant le titre». Récemment, la commission fron-
talière Erythrée/Ethiopie a rendu sa décision dans le différend portant sur

241

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. LISS. AJIBOLA) 541

la délimitation terrestre, qui était depuis de nombreuses années à l’origine
de graves affrontements armés entre les deux Parties. Le 14 avril 2002,
lorsque la décision a été rendue, elles sont retournces dans leurs capitales
respectives en se félicitant de la décision de la commission.

9. Munkman continue à énumérer d’autres affaires :

« Dans les affaires relatives à la frontière de ia Guyane britannique,
il a été décidé à la fois d’«attribuer» des portions considérables de
territoire et de «délimiter» la frontière entre les secteurs attribués à
chacune des Parties — comme dans la sentence relative au Rann de
Kutch. Dans l'affaire de Jaworzina, la Cour permanente a décidé
d'attribuer des territoires et de délimiter une frontière en se fondant
sur le statu quo ante. Les décisions rendues dans les affaires des
Pécheries de l'Atlantique nord et du Golfe de Fonseca (dans la mesure
où elles se rapportaient à des baies) ainsi que dans celles des Péche-
ries anglo-norvégiennes ont notamment porté sur l'attribution et la dé-
limitation de secteurs maritimes et, dans la deraière affaire, sur le pro-
blème technique de la définition des lignes de base.» (Op. cit., p. 115.)

10. Dans une affaire de même nature comme celle qui nous intéresse,
la Cour ne doit pas simplement faire preuve de formalisme juridique en
faveur de l’une des Parties — elle doit également peser et mettre en
balance les titres juridiques des deux Parties et prendre en considération
la situation sur le terrain, en particulier au lac Tchad et dans la presqu'île
de Bakassi. Il semble difficile, voire impossible, pour la Cour de ne pas
prendre acte du statu quo. Méconnaitre cette situation ne peut que faire
obstacle à la justice en Pespéce. C’est peut-être en raison d’un tel oubli
que le règlement du différend entre la Roumanie et la Hongrie relatif aux
optants hongrois (1927) s’est déroulé de manière si laborieuse et si peu
satisfaisante sur le plan judiciaire. Voici ce qu’un éminent auteur (autre-
fois membre de la Cour) a proposé pour remédie: à cette difficulté:

«Mais la meilleure solution, ainsi qu’il ressort de la position adop-
tée par les tribunaux internationaux dans d’autres affaires, semble-
rait être d'élaborer une règle de droit constituant un compromis
judiciaire entre d’un côté les revendications de souveraineté territo-
riale reconnues sur le plan juridique, et de l’autre les droits des étran-
gers reconnus sur le plan international.» (H. Lauterpacht, The Func-
tion of Law in the International Community, p. 121.)

LE LAC TCHAD

11. En ce qui concerne le bassin du lac Tchad, ‘’ai voté contre les déci-
sions de la Cour telles qu’énoncées aux alinéas a) et b) du point I du
dispositif (par. 325), parce qu'elles ne tiennent pas compte des conclu-
sions du Nigéria fondées sur les effectivités et la consolidation historique:
c’est la raison pour laquelle j’ai décidé de rédiger une opinion dissidente.

242
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 542

La déclaration Thomson-Marchand de 1929-1930, telle qu’incorporée
dans l’échange de notes Henderson-Fleuriau de 1931, est certes perti-
nente, mais il ne s’agit la que d’un élément parmi tous ceux que la Cour
doit prendre en considération afin d’effectuer la délimitation judiciaire
demandée. En interprétant la déclaration, la Cour doit, conformément au
droit international, procéder aux ajustements nécessaires de la frontiére
pour tenir compte de la situation sur le terrain.

12. La décision prise par la Cour se fonde en grande partie, voire
exclusivement, sur des textes qui constituent l’armature même de la thèse
du Cameroun, à savoir:

— la déclaration Milner-Simon du 10 juillet 1919, avec la carte Moisel y
annexée ;

— la déclaration Thomson-Marchand de 1929-1630, telle que confirmée
dans l’échange de notes Henderson-Fleuriau du 9 janvier 1930 (arrêt,
par. 50 et 58);

— les rapports de la commission du bassin du lac Tchad (CBLT) et les
accords qui en sont le fruit.

13. La Cour, dans son arrét, rejette la revendication du Nigéria concer-
nant trente-trois villages du lac Tchad, revendication fondée sur des
effectivités. La Cour examine et retient la carte Moisel annexée a la décla-
ration Milner-Simon de 1919 ainsi que la carte jointe à ’echange de notes
Henderson-Fleuriau du 9 janvier 1931. Elle conclut que les coordonnées
du tripoint doivent être 14°04’ 59”9999 de longitude est, plutôt qu’envi-
ron 14°05’ de longitude est, aboutissant ainsi quasiment aux mémes
conclusions que la CBLT (arrêt, par. 57). Quant à emplacement de
Pembouchure de l’Ebedji, la Cour décide (arrêt, par. 58-60) que celle-ci se
trouve au point où la rivière se sépare en deux chenaux, dont les coor-
données géographiques sont 14° 12’03” de longitude est et 12°13’17” de
latitude nord. Elle rejette en revanche la thèse du Nigéria fondée sur la
consolidation historique de son titre (arrêt, par. 62). Bien que la Cour
semble réfuter l'argument du Cameroun selon lequel les propositions de
la CBLT concernant le tripoint et ’emplacement de l'embouchure de
PEbedji constitueraient une interprétation faisant autorité de la déclara-
tion Milner-Simon du 10 juillet 1919 et de la déclaration Thomson-Mar-
chand de 1929-1930 telle que confirmée par l’échenge de lettres du 9 jan-
vier 1931, il me semble bien qu'il n’y a aucune différence réelle entre ces
propositions et la conclusion finale à laquelle la Cour est parvenue puis-
que, en déterminant les coordonnées du tripoint après examen de la
déclaration Milner-Simon du 10 juillet 1919 et de la déclaration Thom-
son-Marchand de 1929-1930 telle que confirmée par l'échange de notes
Henderson-Fleuriau du 9 janvier 1931, elle aboutit quasiment aux mêmes
conclusions que la CLBT. Seront donc examinés dans la présente opinion
ces divers documents, le rapport de la CBLT et les accords qui en sont le
fruit, ainsi que la question des effectivités et de la consolidation historique.

14. Dans sa requête additionnelle en date du 6 juin 1994, le Cameroun
a demandé à la Cour de confirmer sa souveraineté sur la zone litigieuse

243
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 543

dans la région du Lac Tchad. Le Cameroun n’a pas décrit avec précision
ce qu'il qualifie de zone litigieuse dans la région du Lac Tchad. Toutefois,
dans ses conclusions, il élargit encore sa demande, puisqu'il revendique la
souveraineté sur la zone du Lac Tchad, en particulier sur Darak. En
outre, le Cameroun prétend plus précisément

«que la frontière terrestre ... suit le tracé suivant:

— du point de longitude 14°04’ 59” 9999 à l'est de Greenwich et de
latitude 13° 05’00” 0001 nord, elle passe ensuite par le point situé
a 14° 12°11” 7005 de longitude est et 12° 32° 174013 de latitude
nord» (réplique du Cameroun, livre I, p. 591, par. 13.01).

15. La nature du différend peut être déduite de divers passages des
écritures du Cameroun:

«L’instrument de délimitation conventionnelle n’est pas contesté.
Il s’agit de l'échange de lettres Henderson-de Fleuriau du 9 janvier
1931 ... dont le Nigéria reconnaît la validité, même s’il en conteste
Vapplicabilité au lac Tchad...» (/bid., p. 101, par. 3.04.)

Et

«Dans un premier temps, la frontière est délimitée par la déclara-
tion Milner-Simon du 10 juillet 1919. Mais cette délimitation, qui ne
sera pas modifiée pour le lac Tchad, sera précisée en 1931 par les
deux gouvernements concernés sur la base des travaux entrepris par
les deux hauts commissaires et consignés dars la déclaration Fhom-
son-Marchand des 29 décembre 1929 et 31 janvier 1930.» ({bid,
p. 102, par. 3.5).

16. La position du Nigéria est exposée dans son contre-mémoire,
comme suit:

«Le présent chapitre a pour but de démontrer que la frontière
dans le lac Tchad, séparant le Nigéria et le Cameroun, n’a pas été
définitivement déterminée. Les éléments suivants seront utilisés pour
étayer cette démonstration:

Premièrement : les accords relatifs à la frontière coloniale datant de
la période de 1906 à 1931 n’établissent pas une délimitation défi-
nitive dans la région du lac Tchad.

Deuxièmement: le doute subsiste après l'indépendance du Nigéria et
du Cameroun.

Troisièmement : le travail de la commission du bassin du lac Tchad
n’a pas abouti à une délimitation définitiv> et contraignante pour
le Nigéria.» (Contre-mémoire du Nigéria, vol. IL, p. 379, par. 16.1.)

17. Quelle est donc la nature de la demande que le Cameroun adresse
à la Cour? Dans cette zone de la frontière, le Cameroun demande une
confirmation de sa souveraineté sur le lac Tchad, et en particulier sur

244

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 544

Darak. En la présente espèce, d’après les plaidoiries et les pièces de pro-
cédure, il semble exister un désaccord entre les Parties sur la question de
la délimitation et de la démarcation. Selon le Cameroun, la zone du
lac Tchad a été délimitée et démarquée, alors que le Nigéria affirme au
contraire que cette zone n’a été ni délimitée ni démarquée.

18. Le Cameroun se fonde simplement sur la déclaration Milner-
Simon de 1919 et la déclaration Thomson-Marcaand de 1931 telle que
confirmée dans l'échange de notes Henderson-Fleuriau de 1931. Ce sont
les documents qui, selon le Cameroun, délimitent la frontière dans le
lac Tchad. Le Nigéria, de son côté, tout en accep'ant en principe la vali-
dité de ces instruments, fait valoir qu’ils ne délimtent pas en eux-mêmes
la frontière, et affirme qu’ils ne concernent que la frontière terrestre entre
le lac Tchad et Bakassi et ne s'appliquent pas à la frontière dans le
lac Tchad. En outre, le Nigéria conclut que:

«Ainsi, le 1% juin 1961, date à laquelle le Cameroun septentrional
fut intégré dans la Fédération indépendante du Nigéria, le processus
de délimitation et de démarcation de la frontière dans le lac Tchad
en était toujours au stade embryonnaire.» (Contre-mémoire du Nigé-
ria, vol. Il, p. 376, par. 15.99.)

Le Cameroun accepte partiellement ou tacitement cette conclusion du
Nigéria en répondant que:

«L'observation [du Nigéria] est partiellement exacte, s’agissant de
la démarcation de la frontière lacustre, puisque le Nigéria n’a pas
formellement accepté le résultat des travaux effectués dans le cadre
de la CBLT. L'observation est sans fondement pour la délimitation,
effectuée avec une précision satisfaisante par l’échange de lettres du
9 janvier 1931 d’une manière qui n’avait rien d’«embryonnaire».»
(Réplique du Cameroun, livre I, p. 103, par. 3.11.)

19. Malheureusement, toutes les tentatives pour effectuer une délimi-
tation et une démarcation de la frontiére dans la zone du lac Tchad ont
échoué. Avant la première guerre mondiale, ni la correspondance, ni les
notes, ni les déclarations et accords conclus entre la Grande-Bretagne et
PAllemagne n’ont abouti à la délimitation proposée. De même, toutes les
tentatives entreprises par la France et la Grande-Bretagne après la pre-
mière guerre mondiale ont également échoué. Des tentatives ultérieures,
au début de la seconde guerre mondiale, n’ont pas réussi à délimiter la
frontière ni à plus forte raison à la démarquer. Ces tentatives sont les
suivantes :

Avant la première guerre mondiale

a) accord signé à Berlin le 15 novembre 1893 entre la Grande-Bretagne
et Allemagne relatif aux frontières en Afrique (contre-mémoire du
Nigéria, vol. IV, ann. 28);

b} convention entre la République française et I’ Allemagne pour la déli-
mitation des colonies du Congo français et du Cameroun et des

245
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 545

sphères d'influence française et allemande dans la région du lac
Tchad, signée à Berlin le 15 mars 1894 (contre-mémoire du Nigéria,
vol IV, ann. 29);

c) convention entre la Grande-Bretagne et la France concernant la déli-
mitation des possessions à l’ouest du Niger et des possessions et
sphères d'influence à l’est du Niger, signée à Paris le 14 juin 1898
(ibid., ann. 30);

d) accord anglo-allemand en date du 12 décembre 1902 (ibid., ann. 33);

e) protocole anglo-allemand signé à Ullgo, la: Tchad, en date du
24 février 1904 (ibid., ann. 34);

f) convention franco-britannique relative à Terre-Neuve et à l’Afrique
occidentale et centrale, signée a Londres le 8 avril 1904 (ibid, ann. 35);

g) accord anglo-allemand relatif à la frontière entre les territoires entre
les territoires britanniques et allemands de Yola au lac Tchad, signé a
Londres le 19 mars 1906 (ibid., ann. 38);

h) convention entre la France et le Royaume-Uni relative à la délimita-
tion de la frontière entre les possessions britanniques et françaises à
Pest du Niger, signée à Londres le 29 mai 1906 (ibid., ann. 39);

i) convention entre la France et Allemagne confirmant le protocole du
9 avril définissant les frontières entre le Cong» français et le Came-
roun, signée à Berlin le 18 avril 1908 (ibid., ann. 40);

j) accord entre la France et la Grande-Bretagne relatif à la délimitation
de la frontière entre les possessions françaises et britanniques a l’est
du Niger (approuvé par l'échange de notes du 17 mai/1°% juillet 1911)
signé a Londres le 19 février 1910 (ibid, vol. V, ann. 43).

Depuis la première guerre mondiale

a) Les lignes Picot/Strachey de février 1916 et l'échange de notes Crewe-
Cambon de mars 1916 (ibid., vol. IX, ann. 225, 228 et 229).

20. Si nous laissons de côté pour l'instant les deux déclarations cru-
ciales de 1919 et de 1931, qui n’ont pas délimité la frontière, absolument
toutes les tentatives de délimitation faites ultérieurement, de 1931 à 1938,
ont échoué. Même à cette époque, la commission de délimitation, qui
relevait de la commission permanente des mandats, n’a connu aucun pro-
grès tangible dans l’exécution de la démarcation qui lui avait été confiée.
La commission mixte a commencé ses travaux en 1937, à partir de l’éfude
préliminaire de la frontière qui avait été définie provisoirement. Le début
de la seconde guerre mondiale devait toutefois les interrompre. Un rap-
port du 15 janvier 1942 communiqué au ministère britannique des colo-
nies par le gouverneur du Nigéria indique que les commissaires n’avaient
alors démarqué que 135 milles de frontière sur une longueur totale
d'environ 1200 milles (ibid., vol. IX, ann. 271).

246

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 546

21. Pour revenir à la déclaration Milner-Simon de 1919, celle-ci est
décrite comme un accord destiné à

«déterminer la frontière séparant les territoires du Cameroun respec-
tivement placés sous l'autorité de leurs gouvernements ainsi qu’elle
est tracée sur la carte Moisel au 1/300 000 jointe à cette déclaration et
définie dans la description en trois articles également ci-jointe»
(contre-mémoire du Nigéria, vol. V, ann. 50, p. 481; les italiques
sont de moi).

Cette frontière décrite dans la déclaration Milner-Simon est manifeste-
ment inexacte, peu fiable et défectueuse. Les deux Parties reconnaissent
que la carte Moisel jointe à la déclaration n’est pas fiable, même pour ce
qui est des coordonnées (à savoir, 13°05’ de latitude nord et 14°05’ de
longitude est), et qu'elle n’avait été tracée que de maniére approximative.
A certains égards, l’accord lui-même est vague. II n’est pas étonnant que
la déclaration prévoie une détermination ultéricure sur le terrain. Le
paragraphe 1 de l’article 2 de la déclaration précise ainsi:

«Il est entendu qu’au moment de la détermination sur le terrain de
la frontière, lorsque l'indication des lignes naturelles à suivre ne sera
pas mentionnée dans la présente descriptior, les commissaires des
deux gouvernements devront s'attacher, autant que possible, à déter-
miner le tracé par des accidents naturels de terrain (cours d’eau,
lignes de faite ou crêtes). Ils ne sauraient changer, toutefois, Pattri-
bution des villages mentionnés à l’article 1.

Les commissaires chargés de labornement seront, d’autre
part, autorisés à apporter au tracé de la frontière les modifications
légères qui apparaîtraient nécessaires en vue d'éviter de séparer les
villages de leurs terrains de culture; ces déviations devront être
indiquées clairement sur des cartes spéciales et soumises à l’appro-
bation des deux gouvernements intéressés Toutefois, en atten-
dant qu'elles soient approuvées, elles seront provisoirement valables
et par suite respectées.» (/bid, vol. V, ann. 50, p. 483; les italiques
sont de moi.)

22. Et de fait, concernant cette déclaration, la lettre de lord Curzon
indique, à son premier paragraphe, que les Gouvernements britannique
et français ont seulement accepté son «entrée en vigueur provisoire dans
l'attente du règlement définitif du régime à appliquer à ces territoires»
(ibid., vol. IX, ann. 239, p. 1865; les italiques sont de moi). Aussi, le
27 mai 1921, la France suggère-t-elle à la Grande-Bretagne de reporter la
délimitation jusqu’après la promulgation des maridats par la Société des
Nations. La lettre de l'ambassadeur britannique en date du 23 octobre
1921, à son deuxième paragraphe, fait très clairement état des problèmes
que pose la déclaration Milner-Simon. Il y est proposé de remanier
Particle premier du projet de mandat de manière à y faire figurer la dispo-
sition suivante:

«Cette ligne peut, toutefois, être légèrement modifiée par un

247
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA} 547

accord intervenant entre le gouvernement de Sa Majesté britan-
nique et le Gouvernement de la République française sur les points
où, soit dans l'intérêt des habitants, soit par suite de l’inexactitude
de la carte (Moisel 1/300 000 ) annexée à lu déclaration, l'examen
des lieux ferait reconnaître comme indésirable de s’en tenir exacte-
ment à la ligne indiquée.» (Contre-mémoir: du Nigéria, vol. IX,
ann. 243, p. 1881; les italiques sont de moi.

23. Cette suggestion de l'ambassadeur de Grar.de-Bretagne, Hardinge
of Penshurst, est acceptée par la Société des Nations en juillet 1922, afin
d'apporter les amendements nécessaires à la déc aration Milner-Simon.
Là encore, à l’article premier du texte adopté par la Société des Nations,
il est prévu de tenir compte de l’intérêt des habitarits ainsi que de corriger
les inexactitudes de la carte Moisel au 1/300000 échelle d’ailleurs trop
réduite pour servir à une délimitation de frontière. Mais ce qui ressort de
tout cela, c’est que la Cour fait fi des intérêts des habitants nigérians des
trente-trois villages revendiqués par le Nigéria dans ce secteur du
lac Tchad.

On notera donc que, méme durant la période du mandat, les effectivi-
tés, au regard des intérêts des habitants, furent tacitement prises en consi-
dération dans toutes les localités où cela était souhaitable.

24. La déclaration Thomson-Marchand représente une amélioration
par rapport à la déclaration Milner-Simon parce qu’elle s'accompagne
d’une meilleure carte, jointe à la déclaration. En outre, elle décrit une
ligne droite jusqu’à l'embouchure de l’Ebedji. Une fois encore, nous
constatons que le processus n’a même pas atteint le stade de la délimita-
tion, m à fortiori celui de la démarcation. Fleuriau, dans le paragraphe
déjà cité de sa lettre du 9 janvier 1931, indique:

«Votre Excellence a sans doute reçu le texte de la même déclara-
tion et elle a certainement observé qu’il ne s’agit là que d’une étude
préliminaire. Celle-ci est destinée à donner à Ja description de la ligne
que devra suivre la commission de délimitation plus de précision que
ne l’a fait la déclaration Milner-Simon de 1919.» (Jbid.,, vol. V,
ann. 54, p. 538: les italiques sont de moi.)

Arthur Henderson répond à la lettre de Fleuriau qu'il y aura lieu de dési-
gner une commission de délimitation afin de reprendre une étude préli-
minaire qui avait été effectuée et de procéder à une véritable délimitation
de la frontière.

25. Le régime de tutelle mis en place par les Nations Unies en 1946
s'accompagne également de tentatives de délimitation de la frontière dans
le lac Tchad, qui elles non plus ne se matérialiseront pas avant, au plus
tôt, 1948. Le rapport relatif au Cameroun que le Royaume-Uni présente
au Conseil de tutelle évoque les questions de frontière sous l’angle de la
déclaration Thomson-Marchand et précise:

«Le territoire auquel cet accord s'applique comprend la partie du
Cameroun qui se trouve à l’ouest de la frontière établie par la décla-

248
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 548

ration franco-britannique du 10 juillet 1919 et déterminée d’une
façon plus précise dans la déclaration faite par le gouverneur de la
colonie et du protectorat du Nigéria et le gouverneur du Cameroun
sous mandat français et confirmée par l’échange de notes qui a eu
lieu le 9 janvier 1931 entre le gouvernement de Sa Majesté pour le
Royaume-Uni et le Gouvernement français Cette ligne frontière
peut cependant être légèrement modifiée d'un commun accord par le
gouvernement de Sa Majesté pour le Royaume-Uni et le Gouverne-
ment de la République française, si l'examen des lieux montre qu'une
telle modification est souhaitable dans l'intérêt des habitants.»
(Contre-mémoire du Nigéria, vol. V, ann. 56, p. 579-581; les ita-
liques sont de moi.)

26. Il est un aspect qui revient avec une étonnante régularité dans
nombre des accords cités, à savoir l’intérêt des habitants chaque fois qu’il
s’agit de procéder à une délimitation, voire à une démarcation. Malheu-
reusement, la modification proposée n’a toujours pas été réalisée. Cette
proposition, lancée par l’ambassadeur de Grande-Bretagne en 1921, fut
reprise aux articles premiers des textes adoptés par la Société des Nations,
et figure aussi à l’article premier de l’accord de tutelle du 13 décembre
1946, tous ces textes exprimant clairement la necessité de modifier la
frontière «d’un commun accord par le gouvernement de Sa Majesté pour
le Royaume-Uni et le Gouvernement de la République française, si l’exa-
men des lieux montre qu’une telle modification est souhaitable dans
l'intérêt des habitants» (ibid, ann. 56, p. 581).

27. Cette modification a-t-elle jamais été réalisés? Ce problème peut-il
être ignoré ou écarté, surtout maintenant que le Nigéria revendique
trente-trois villages dans la région du lac Tchad? Ne conviendrait-il pas
d’en tenir compte dans toute tentative de délimite- ou démarquer ce sec-
teur de la frontière dans la zone du lac Tchad? Toujours est-il que la
Cour omet d’examiner la revendication du Nigéria portant sur ses ressor-
tissants habitant le lac Tchad.

28. Le rôle judiciaire de la Cour suppose bien un règlement final de ce
différend, d’abord par l’interprétation des textes en question, puis par la
prise en compte des effectivités et de la consolidation historique dans
l'intérêt des habitants. La Cour s’est acquittée C’une mission similaire
dans l'affaire du Différend territorial (Jamahiriya arabe libyennelTchad)
en 1994 — telle était sa mission première, qu’elle a aussi décrite:

«La Cour examinera tout d’abord l’article 3 du traité de 1955 et
l'annexe à laquelle cet article renvoie afin de décider si une frontière
conventionnelle entre les territoires des Parties résulte ou non du
traité. Si une frontière en résulte, il est de ce fait répondu aux ques-
tions soulevées par les Parties; et une réponse serait ainsi donnée
tout à la fois à la demande de la Libye tendant à ce que soient déter-
minées les limites des territoires respectifs des Parties et à la demande
du Tchad tendant à ce que soit fixé le tracé de la frontière. La pre-

249
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 549

mière tâche de la Cour consistera donc à int2rpréter les dispositions
pertinentes du traité de 1955, sur la portée desquelles les positions
des Parties divergent.» (C.IJ. Recueil 19%4, p. 20, par. 38; les
italiques sont de moi.)

29. Compte tenu des revendications du Nigéria sur certaines localités
déterminées, dont les habitants entretiennent des attaches avec le Nigéria
et sont administrés par lui, cette disposition de l’accord aurait dû sérieu-
sement être prise en considération par la Cour dans son interprétation de
la ligne frontière — quelle ne l'ait pas fait explique que je ne souscrive
pas à sa décision.

30. Abstraction faite des vues et des arguments des Parties, il importe
de déterminer la mission de la Cour en ce qui concerne le différend relatif
au lac Tchad. La Cour n’est manifestement pas a>pelée à procéder à une
démarcation, et de toute évidence ce ne serait pas de son ressort. S'agit-il
donc pour la Cour d’une affaire de délimitation ou d’attribution? Dans
une affaire de cette nature, où les thèses des Parties sur Femplacement de
la frontière divergent et où la souveraineté territoriale est contestée, la
mission essentielle de la Cour consiste à procéder d’abord à la détermina-
tion de la frontière par voie de délimitation Judiciaire et à examiner
ensuite les revendications territoriales concurrentes des Parties.

31. Comme il a été indiqué précédemment, le point de savoir si le bas-
sin du lac Tchad a été délimité ou démarqué a fait l’objet de prétentions
contradictoires. On peut penser que, si les deux Parties avaient bien
conclu des accords sur la délimitation et à fortiori sur la démarcation, le
Cameroun n'aurait pas déposé de requête. L’exception préliminaire du
Nigéria sur ce point a été écartée par la Cour. La tâche de la Cour est
donc ici de déterminer si la frontière dans le lac Tchad a été délimitée ou
non. Si elle ne l’a pas été, il incombe à la Cour de le faire, dans le cadre
de ses fonctions judiciaires. Mais même si elle constate que la frontière a
déjà été «délimitée» par certains textes, encore faut-il qu’elle examine
ceux-ci, puis détermine elle-même la frontière de manière définitive. La
Cour doit déterminer le véritable tracé de cette frontière en droit, par
l'interprétation de ces textes en rapport avec les éléments descriptifs de
cette frontière, c'est-à-dire, entre autres, non seulement sur la base de la
toponymie, de la géographie, de la topographie et des facteurs humains,
mais aussi au vu des règles d’interprétation telles qu’elles découlent de la
convention de Vienne sur le droit des traités de 1959, en particulier de son
article 31: ainsi la Cour doit-elle prendre en considération, outre le sens
ordinaire des termes de ces instruments, le comportement et la pratique
des Parties, ce qu’elle n’a malheureusement pas fait dans son arrêt.

Le lac Tchad et les travaux de la CBLT
32. Le différend frontalier entre le Cameroun et le Nigéria a connu un
curieux tournant, qui est tout à fait remarquable et mérite d’être relevé

ici. La huitième réunion au sommet de la CBLT eut lieu du 21 au 23 mars

250
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 550

1994 à Abuja, au Nigéria. Les quatre chefs d'Etat, y compris celui du
Cameroun, assistaient à la réunion. La décision adoptée à l'issue de ce
sommet se fait l’écho du consensus obtenu:

«A. La démarcation des frontières:

— d'approuver le document technique de la démarcation des fron-
tières internationales des Etats membres dans le lac Tchad comme
présenté par les experts nationaux et le secrétariat exécutif de la
CBLT;

— que chaque pays adopte le document conformément a ses propres
lois;

— que le document soit signé au plus tard lors du prochain sommet
de la commission:

— de donner des instructions aux administrations locales des Etats
membres pour qu’elles mènent des actions de sensibilisation en
direction des populations riveraines du lac Tchad pour le respect
des frontiéres et notamment des droits, obligations et priviléges
qui s’y rattachent;

— ont félicité les commissaires, les experts nationaux, le secrétariat
exécutif et l'entrepreneur IGN-France pour le travail accompli.»
(Contre-mémoire du Nigéria, vol. IT, p. 407-408, par. 16.57.)

33. Et pourtant, exactement cinq jours après cette réunion en apparence
cordiale des chefs d'Etat à Abuja, où ils avaient exprimé l’avis que le tra-
vail de la CBLT avait été mené à bien de manière satisfaisante, le Came-
roun déposait la requête par laquelle il demandat la confirmation de sa
souveraineté sur certains secteurs du lac Tchad et sur Darak. {1 s'agissait la
du même segment de la frontière que celui que le chef de l'Etat camerou-
nais et son homologue nigérian venaient tout récemment d’entériner.

34. Le second aspect regrettable de ce litige est que la CBLT, son
secrétaire exécutif, ses membres, ses experts et l'IGN avaient travaillé de
1983 à 1994 pour établir de manière définitive ce segment de la frontière
entre le Cameroun et le Nigéria. Il semble pourtant qu’ils aient travaillé
en pure perte — beaucoup de bruit pour rien —, qu'il y ait eu là un gas-
pillage colossal de temps, de travail et d'argent, puisque ni le Nigéria ni le
Cameroun n'ont ratifié l’accord de frontière (le Cameroun l’a ratifié
plus tard, en 1997). Le Cameroun à maintenant demandé à la Cour de
reprendre à zéro ce qui était très près de faire l’objet d’un accord
entre les Parties. Le Cameroun devait-il revenir sur ce qu’il avait approu-
vé? Les conclusions de la CBLT n'engagent ni directement ni indirec-
tement la Cour et la CBLT n’est pas tenue non plus par la décision que
peut prendre la Cour sur ce secteur de la frontère. La compétence de
la Cour est consensuelle et ne saurait engager d’autres membres de la
CBLT, comme le Niger et le Tchad, qui ne son: pas parties à un litige
devant la Cour (art. 59 du Statut de la Cour). La Cour est habilitée à
traiter du bipoint entre le Cameroun et le Nigéria, mais non du tripoint
entre le Cameroun, le Tchad et le Niger.

251
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 551

35. Au cours de la phase portant sur la compétence, la Cour a déjà
exprimé son avis et fait quelques observations au sujet du différend entre
les deux Parties concernant la région du lac Tchad. Avant d’aller plus loin,
il n’est pas inutile de rappeler les observations alors formulées par la Cour:

«la Cour relèvera que le Nigéria ne conteste pas expressément
l’ensemble de la frontière. Mais un désaccord sur un point de droit
ou de fait, un conflit, une opposition de thèses juridiques ou d’inté-
rêts ou le fait que la réclamation de l’une des Parties se heurte à
l'opposition manifeste de l’autre ne doivent pas nécessairement être
énoncés expressis verbis. Pour déterminer l’existence d’un différend,
il est possible, comme en d’autres domaines, d’établir par inférence
quelle est en réalité la position ou l'attitude d’une partie. A cet
égard, la Cour ne trouve pas convaincante la thèse du Cameroun
selon laquelle la contestation par le Nigéria de la validité des titres
existants sur Bakassi, Darak et Tipsan met nécessairement en cause
la validité en tant que telle des instruments sur lesquels repose le
tracé de la totalité de la frontière depuis le tripoint dans le lac Tchad
jusqu’à la mer et prouve ainsi l’existence d’un différend concernant
l'ensemble de cette frontière.» (CL J. Recuei’ 1998, p. 315, par. 89.)

36. Le mandat confié à la sous-commission de la CBLT chargée de la
démarcation, commencé en 1983, s’est terminé en mars 1994. L°IGN
(France), chargé d’exécuter le travail, l’a achevé er juillet 1993 et présenté
au secrétaire exécutif; tous les experts des Etats membres ont signé le rap-
port. Par la suite, lors de la réunion des chefs d'Etat tenue à Abuja en
mars 1994, tous les chefs d’Etat présents ont signé le document relatif à la
frontière, sous réserve de sa ratification par chaque Etat membre. Le
Cameroun ne l’a ratifié qu'en 1997, et le Nigéria ne l’a pas encore ratifié
à ce jour. La neuvième réunion au sommet des chefs d’Etat s’est tenue au
Tchad en 1995. A Pépoque, la requête du Cameroun était déjà devant la
Cour; ni le Cameroun ni le Nigéria n’ont participé à cette réunion.

37. Quelle est donc la valeur juridique des travaux de la CBLT, de son
rapport et du document, qui, lors de la neuvième réunion au sommet des
chefs d'Etat en 1995, n’avait pas été ratifié par l’ensemble des Etats
membres? Bien que signé par tous les chefs d'Etat présents au huitième
sommet, le document devait encore, pour prendre effet, être adopté par
chaque Etat conformément à ses propres lois, et ratifié au plus tard pour
la «prochaine» réunion au sommet de la commission, en 1995. Le Came-
roun et le Nigéria ne l’avaient pas ratifié avant le «sommet suivant»,
même si le Cameroun l’a par la suite ratifié. Etant donné que les
deux autres Etats, le Niger et le Tchad, ne sont pas parties au litige
devant la Cour, ils ne sont pas liés par la décision de la Cour. Il s’agit là
d’un principe fondamental que la Cour a énoncé en maintes occasions, et
qu'elle a réitéré au stade de la compétence dans la présente affaire:

«La Cour rappelle qu’elle a toujours recornu comme un des prin-
cipes fondamentaux de son Statut qu’aucun différend entre Etats ne

252

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 552

peut être tranché sans le consentement de ces derniers à sa compé-
tence (Or monétaire pris à Rome en 1943, arrêt, C.J. Recueil 1954,
p. 32). Néanmoins, la Cour a également souligné qu’elle n’est pas
nécessairement empêchée de statuer lorsque la décision qu’il lui est
demandé de rendre est susceptible d’avoir des incidences sur les inté-
rêts juridiques d’un Etat qui n’est pas Partie à l'instance; et la Cour
n’a refusé d’exercer sa compétence que lorsque les intérêts d’un Etat
tiers «constituent … l’objet même de la décision à rendre sur le
fond» (Certaines terres a phosphates à Nauru (Nauru c. Australie),
exceptions préliminaires, arrêt, CI.J. Recuei' 1992, p. 261, par. 55;
Timor oriental (Portugal c. Australie), arrêt, C.LJ. Recueil 1995,
p. 104-105, par. 34).» (C.LJ. Recueil 1998, p. 312, par. 79.)

38. Dans ces conditions, et ainsi que la Cour a eu raison d’en décider,
cet accord n’est pas opposable au Nigéria, et n'engage donc pas celui-ci.
De même, on ne saurait dire que l’accord doive être reconnu par tous les
Etats membres de la CBLT. Dans le procès-verbal du huitième sommet
des chefs d'Etat et de gouvernement, tenu à Abuja en 1994, ceux-ci
avaient décidé:

«— que chaque pays adopte[rait] le document conformément à ses
propres lois;
— que le document [serait] signé au plus tard lors du prochain
sommet de la commission» (contre-mémoire du Nigéria, vol. X,
ann. 285, déc. n° 5, p. 13).

En l’absence de toute preuve que ces décisions aient été appliquées par
le Cameroun et le Nigéria, le document n’engage évidemment pas les
Parties à la présente affaire.

39. L'article 46 de la convention de Vienne sur le droit des traités
s’applique ici: bien que tous les chefs d’Etat aient signé les documents
d’Abuja en 1994 (ce que l’article 7 cherche à protéger et à valider), il res-
sort clairement de leur décision que, avant de pouvoir entrer en vigueur,
l'accord devait être adopté et ratifié par tous les Etats membres de la
CBLT.

40. La mission de la CBLT, à laquelle participeient son secrétaire exé-
cutif, ses membres et des experts des Etats membres, se déroula de 1983 a
1994. La création de la commission du bassin du lac Tchad répondait aux
troubles survenus dans cette région au cours de l’année 1983, lesquels
avaient amené les membres de la CBLT à se réunir à Lagos du 21 au
23 juillet 1983. La sous-commission chargée de la démarcation des fron-
tières y reçut pour mission de déterminer les frontières. D’importantes
difficultés logistiques (et notamment de financement) retardèrent le début
des opérations jusqu’en 1988, année au cours dz laquelle fut signé, le
26 mai, un contrat de démarcation entre la CBLT et IGN France Inter-
national.

41. Le Cameroun souligne l’état d'avancement des travaux en 1990. II
cite le procès-verbal de bornage des frontières internationales dans le

253
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 553

lac Tchad. Les experts de la CBLT présentent le procès-verbal de bor-
nage des frontières internationales dans les termes suivants:

«Nous soussignés,

experts des Etats membres de la CBLT (Cameroun, Niger, Nigéria et
Tchad}, dûment désignés par nos Etats pour la supervision et le
contrôle des travaux de démarcation de ncs frontières conformé-
ment à la résolution n° 2 de nos gouvernements à leur sixième som-
met tenu à N’Djamena les 28 et 29 octobre 987.

avons procédé du 13 juin 1988 au 12 février 1990 à l’exécution des
travaux de délimitation et de bornage desdites frontières et soumet-
tons à l'approbation des gouvernements respectifs la description sui-
vante des frontières que nous avons bornées » (Contre-mémoire du
Nigéria, vol. II, p. 403, par. 16.50; les italiques sont de moi.)

42. Il peut être reproché cinq failles à ’argumentation du Cameroun,
exposée ci-dessus: premièrement, le document destiné à être soumis à
l’approbation des gouvernements est un simple rapport, et non un accord
contraignant; deuxiémement, tous les experts des Etats membres ne l’ont
pas signé; troisièmement, le rapport était encore incomplet; quatrième-
ment, le rapport lui-même précisait qu'il serait soumis aux chefs d'Etat
pour approbation; cinquièmement, la mission des experts n'était pas
d'approuver le travail accompli par IGN France, ils avaient seulement
pour mandat de superviser et de contrôler les travaux. Quant à la nature
du document, il s’agit d’un rapport, et le mémoire du Cameroun lui-
même le qualifie expressément comme tel. Ce rapport fut présenté comme
le procès-verbal de bornage des frontières internationales, et rien de plus.

43. La tâche de la sous-commission chargée de la démarcation ne
s’acheva pas en 1990, mais se poursuivit en 1991, 1992 et 1993. En effet,
IGN France International n’avait pas totalement mené à bien le travail
technique, et l’expert du Nigéria ainsi que, à un autre stade, celui du
Tchad se déclarèrent insatisfaits du rapport et réclamèrent certains amen-
dements techniques. Le commentaire du Nigéria sur ce point est très
clair:

«Lors d’une réunion des experts de la CBLT en janvier 1992, le
Nigéria indiqua qu’il était disposé à finaliser les travaux prescrits par
la résolution de la trente-neuvième session et à signer le procès-
verbal de bornage des frontières (annexe 75 aux exceptions prélimi-
naires du Nigéria). La commission prit note dz l’intention des experts
de mettre en œuvre la résolution pour juin 1992 (annexe 75 aux
exceptions préliminaires du Nigéria, p. 715). Lors de la quarante et
unième session de la commission, en avril 1953 (voir extraits du pro-
cès-verbal, joints à l'annexe CMN 284), il fut déclaré que les experts
étaient retournés sur le terrain, qu’ils avaien: réglé les aspects tech-
niques de leur mission et qu’ils avaient tous signé le document de

254
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 554

démarcation. Cependant, en raison d’un différend concernant
emplacement de la borne VI sur la frontière entre le Tchad et le
Cameroun, le commissaire du Tchad indiqua qu’il ne serait pas en
mesure d’approuver cette partie du rapport. En l’absence d’un
consensus en faveur de l'adoption de celui-c:, il fut décidé que les
documents relatifs aux travaux de démarcatio. seraient signés par le
secrétaire exécutif et seraient distribués aux commissaires afin que
ceux-ci les transmettent à leurs gouvernements et que la question
puisse être réglée lors du sommet suivant.» (Contre-mémoire du
Nigéria, vol. II, p. 406, par. 16.54.)

44. Comme l’indique la note du Nigéria de novembre 1990 lors de la
trente-neuvième session des commissaires, la délégation nigériane refusa
de signer le procès-verbal au motif suivant:

«En novembre 1990, lors de la 39° session de la CBLT, les com-
missaires décidérent que les experts nationaux devaient reprendre
leurs travaux sur le terrain pour accomplir des taches précises concer-
nant deux bornes intermédiaires... Lors des débats au sein de la
sous-commission correspondante, la délégation nigériane émit l’avis
suivant, exposé dans le procès-verbal...

«Pour sa part, la quatrième délégation à savoir le Nigéria,
estime que les travaux ne sont pas entièrement achevés (la borne II-
III.1 n’a pas été numérotée, les travaux réalisés par la CBLT sont
de qualité inférieure, la borne II-V.1 qui était mal implantée n’a
pas été détruite, les points GPS et Azimut des lignes I-II et II-V
n’ont pas été stabilisés, deux points GPS d: la ligne I-II ont dis-
paru).»

En conséquence, le Nigéria s’abstint de sigrier le procès-verbal de
bornage. Lors de la réunion des experts tenue en juin 1991, le Nigé-
ria rejeta la résolution n° 10 de la 39° session...» (bid., vol. IT,
p. 405, par. 16.52.)

45. Ainsi que je lai déjà indiqué, les experts des Etats membres
n'étaient pas mandatés pour signer un accord définitif au nom ou pour le
compte des gouvernements ou des chefs d’Etat. Ils devaient élaborer un
rapport et le soumettre à approbation des chefs 1’Etat réunis au som-
met, ce qui fut fait au huitième sommet. Telle était précisément leur mis-
sion telle qu’énoncée dans le rapport, mission qu'ils décrivirent sans équi-
voque comme étant de «supervision» et de «contr3le». Aussi, quels que
soient les documents signés par les experts des Etats membres, ceux-ci ne
sauraient engager les Parties en l'espèce. On ne saurait donc dire que la
mission confiée à la CBLT et la façon dont elle fit menée à bien aient
débouché sur la reconnaissance, de la part des Etats membres de la
CBLT, d’une délimitation préexistante dans la région du lac Tchad. Tel
n’était pas le mandat de la commission. La décision finale appartenait
aux chefs d'Etat. En 1994, le rapport fut accepté et approuvé par les chefs
d'Etat qui signèrent les documents destinés à ratif cation. Cette ratifica-

255
FRONTIÈRE TERRESTRE ET MARITIME (OP, INISS. AJIBOLA) 555

tion n’a Jamais eu lieu en ce qui concerne le Nigéria. La Cour se devait
donc d’ignorer le rapport et l'accord de la CBLT. La décision de la Cour
de rejeter les conclusions du Cameroun selon lesquelles les Parties seraient
liées par le rapport de la CBLT est par conséquent implicitement valide.
La Cour aurait toutefois dû, pour procéder à la délimitation du lac
Tchad, prendre en considération d’autres facteurs, tels que les effectivités
et la consolidation historique.

Délimitation et démarcation

46. À la lecture des pièces de procédure et des plaidoiries dans la pré-
sente affaire, il faut reconnaître qu’il existe un certain malentendu, voire
une certaine confusion, dans l'emploi des mots délimitation et démarca-
tion. Peut-être pourrions-nous, pour élucider les concepts et en démêler
les complexités apparentes, emprunter une définiticn de ces deux termes à
un manuel de droit international:

«La distinction que l’on fait parfois entre frontière artificielle et
naturelle est d’ordre géographique plutôt que juridique, car les fron-
tières dites naturelles, qui utilisent des caractéristiques topogra-
phiques telles que des cours d’eau ou des montagnes, appellent
généralement un complément de définition pour qu’un tracé précis
puisse être établi. Dans un traité de frontière ou une sentence
arbitrale, l’usage courant, s’agissant de frontières terrestres, est de
rédiger une description de la frontière, c’est-à-dire de la «délimiter»;
on désigne ensuite des commissions de frontière, généralement
mixtes, pour appliquer la délimitation sur le terrain et, si besoin est,
la marquer à l’aide de bornes frontière ou d’autres moyens analogues,
c'est-à-dire la «démarquer».» (Oppenheim's International Law, sir
Robert Jennings et sir Arthur Watts (dir. publ.), 9° éd., vol. 1,
parties 2 a 4, p. 662.)

47. La thèse du Cameroun est que la CBLT a délimité la frontière à
laide des instruments pertinents déjà mentionnés. La position du Nigéria
est que rien n’a été délimité ou démarqué de manière concluante. Le
Nigéria convient que certains instruments sont pertinents aux fins de la
délimitation, mais que la zone du lac Tchad n’est pas concernée. Le
Cameroun affirme de son côté que la démarcation a été effectuée par la
CBLT de manière complète et définitive, et que es chefs d'Etat y ont
donné leur assentiment. Pour les motifs que j'ai déjà exposés, je suis en
désaccord avec le Cameroun, ce qui est également 1: cas de la Cour. Tou-
tefois, puisque la délimitation précède la démarcation et que, en l’espèce,
elle ne consiste pas simplement à confirmer les instruments qui en sont à
l'origine, mais à donner une interprétation judiciaire de ceux-ci compte
tenu des points de vue opposés des Parties, c’est cette question de la déli-
mitation que la Cour était appelée à trancher, les Parties devant quant à
elles s’attacher à celle de la demarcation. Mais en menant cette tâche à
bien, la Cour n’a pris en compte aucun facteur autre que les instruments.

256
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 556
Le bassin du lac Tchad — les effectivités et la consolidation historique

48. Ainsi que nous l’avons précédemment indiqué, et sur la base des
éléments de preuve présentés à la Cour par les deux Parties sur ce point,
notamment par le Nigéria, je suis résolument d’avis que la question des
effectivités et de la consolidation historique aurait absolument dû être
prise en considération dans cette affaire. Mes raisons sont exposées dans
la partie introductive de la présente opinion ainsi que, plus avant, dans la
partie consacrée à la presqu'île de Bakassi. Il convient de se reporter ici à
la jurisprudence de la Cour en l'affaire du Différend frontalier ( Burkina
Fasol République du Mali), et notamment à la position de la Cour eu
égard à la place des effectivités en rapport avec le titre juridique. Il existe
suffisamment de raisons pour que la Cour prenne ces principes juridiques
de la consolidation historique et des effectivités en considération. Il a été
établi que, dans de trés nombreuses zones du lac Tchad, ni la déclaration
Milner-Simon de 1919 et la carte Moisel y annexée ni la déclaration
Thompson-Marchand de 1929-1930, telle que confirmée par l’échange de
notes Henderson-Fleuriau du 9 janvier 1931, ne sont suffisamment pré-
cises et sont le plus souvent impropres à assurer une description correcte
de la délimitation dans le lac Tchad. La démarcation requiert par consé-
quent des mises au point et des éclaircissements que seules les effectivités
et la consolidation historique sont en mesure de permettre.

49. Le niveau du bassin du lac Tchad est en constante évolution, ce qui
explique que ses habitants se déplacent régulièrement en fonction de la
baisse des eaux. Certains établissements et villages remontent à plus de
quarante ans. Il s’agit sans aucun doute d’une situation où les effectivités
ont un rôle important à jouer. Dans l'arbitrage relatif à Me de Palmas,
l'arbitre Max Huber a estimé que celle-ci devait être attribuée aux Pays-
Bas au motif que:

«l'établissement de l’autorité des Pays-Bas. attesté aussi par les
signes extérieurs de la souveraineté, avait déjà un tel degré de déve-
loppement, que l’importance du maintien de cet état de choses doit
être considérée comme l’emportant sur une réclamation éventuelle-
ment basée soit sur la découverte à une époque très reculée et non
appuyée par l’occupation, soit sur la simple position géographique»
(arbitrage relatif à l’{le de Palmas, Cour permanente d’arbitrage,
sentence du 4 avril 1928, Nations Unies, Recueil des sentences arbi-
trales, vol. IL, p. 852 (traduction française: Ch. Rousseau, Revue
générale de droit international public, t. XLN, 1935, p. 180)).

A toutes ces incertitudes dans la région du lac Tchad s’ajoute le fait
qu'il n’y a jamais eu de délimitation définitive et encore moins de démar-
cation. Le fait que l’ensemble des habitants ait vécu sans tenir compte de
la position de la frontière et que la présence de certains d’entre eux
remonte à de nombreuses années décrit parfaitement la situation dans le
lac Tchad. C’est précisément une situation comme celle-ci qui appelle à
l'équité en faveur de ces habitants, dont la majorité estime relever de

257
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 557

l'autorité des pouvoirs locaux de Ngala au Nigér'a et de celle des Bula-
mas (chefs) nigérians. Cette tendance des habñants du lac Tchad à
étendre leur emprise territoriale n’est pas inhabituelle: il existe des
exemples similaires dans le secteur terrestre de la frontière entre le Nigé-
ria et le Cameroun où, par exemple, dans le village de Koja au Nigéria,
les habitants nigérians ont débordé du côté camerounais de la fron-
tière. De la même façon, dans le village camerounais de Turu, les habi-
tants se sont étendus en territoire nigérian. La Cour, dans sa sagesse, a
décidé de permettre aux Parties de résoudre elles-mêmes ces situations
par un règlement pacifique. Dans l’arbitrage relatif a l’{le de Palmas,
l'arbitre a posé les règles générales qui doivent permettre aux juges de se
prononcer dans des affaires de cette nature en pesant les mérites res-
pectifs des titres invoqués. Selon lui:

«Le droit international, comme tout le droit en général, a pour
objet d’assurer la coexistence des différents intérêts qui sont dignes
de protection juridique. S’il s’agit, comme dans l’instance actuelle, de
ne faire prévaloir qu’un seul des deux intérêts en conflit, puisque la
souveraineté ne peut être attribuée qu’à l’ine des deux Parties,
l'intérêt qui implique le maintien d’un état de choses ayant offert a
lépoque critique aux habitants du territoire contesté et aux autres
Etats une certaine garantie pour le respect de leurs droits doit,
dans le doute, l'emporter sur un intérêt qui — à supposer qu’il
doive être reconnu en droit international —- n’a pas encore reçu
une forme concrète de développement.» /Ibüd.)

Selon moi, l’arrét rendu en l’affaire du Différend frontalier (Burkina
Fasol République du Mali) fait parfaitement écho à cette déclaration de
Max Huber:

«Dans l'éventualité où l'«effectivité» ne coexiste avec aucun titre
juridique, elle doit inévitablement être prise en considération. Il est
enfin des cas où le titre juridique n’est pas de nature à faire appa-
raître de façon précise l’étendue territoriale sur laquelle il porte. Les
«effectivités» peuvent alors jouer un rôle essentiel pour indiquer
comment le titre est interprété dans la pratique.» (C.ZJ. Recueil
1986, p. 587, par. 63; les italiques sont de moi.)

50. Dans la présente instance, ce sont par conséc uent les effectivités qui
peuvent venir compléter le contenu du titre juridique. Il ne s’agit manifes-
tement pas là d’effectivités contra legem, mais d’effectivités qui ne peuvent
qu'être reconnues et prises en compte. L'affaire du Différend frontalier
(Burkina FasolRépublique du Mali) fait indiscutablement autorité sur ce
point. La Cour ne saurait interpréter qu’une partie du paragraphe 63 de
Parrét rendu en cette affaire. Après tout, le Cameroun n’a pas résisté à
Pécrasante valeur probante des effectivités mises e1 avant par le Nigéria.

51. Le Nigéria n’a eu de cesse d’insister sur les insuffisances présentées
par beaucoup de ces instruments. Le Cameroun reconnaît nombre de ces
insuffisances relevées par le Nigéria. Un exemple en est la carte Moisel

258
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 558

ainsi que la carte jointe à la déclaration de 1931. Un autre problème est
celui posé par la région de l’embouchure de F’Ebedji. Les difficultés
éprouvées par la CBLT pendant ses travaux sur la frontière dans le lac
Tchad ne sont pas sans rapport avec les inexactitudes, incertitudes et
incongruités qui surgissent lorsqu'il s’agit de procéder à la délimitation et
à la démarcation.

52. L'intérêt des effectivités — sous forme, essentiellement, du compor-
tement et de la pratique des Parties —, intérêt dont le fondement juridique
est constitué par certaines des dispositions de la convention de Vienne sur
le droit des traités de 1969, en particulier le paragraphe 31, est d’assurer la
stabilité des frontières entre deux Etats. Sans aller jusqu’à invalider un titre
juridique qui n’a aucun rapport avec la situation sur le terrain, les effecti-
vités interviennent pour jouer un rôle de confirmation complémentaire de
la frontière sur la base de la pratique et du comportement des Parties au fil
des ans, ce qui les rapproche du principe uti possidetis juris (de facto). Par
conséquent, les effectivités interviennent pour adarter, modifier ou amen-
der une frontière structurellement établie par un titre juridique.

53. Ce point de vue n’est pas nouveau pour la Cour. En dehors de cer-
taines conclusions qu’elle en a tirées dans une situation similaire, l’affaire
de l’Zle de KasikililSedudu, elle avait déjà illustré ce principe en 1971
dans son avis consultatif sur les Conséquences juidiques pour les Etats
de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, en
déclarant:

«La procédure suivie par le Conseil de sécurité, qui est demeurée
inchangée après l'amendement apporté à l’article 27 de la Charte en
1965, a été généralement acceptée par les Membres des Nations
Unies et constitue la preuve d’une pratique générale de l’Organisa-
tion.» (CLS. Recueil 1971, p. 22, par. 22.)

54. De même, en 1962, la Cour a eu une autre occasion de se pronon-
cer sur le comportement et la pratique des Parties à l’égard d’une carte
dont elle a considéré qu'elle avait été acceptée à l'issue des travaux de
délimitation réalisés entre le Cambodge et la Thaïlande dans l'affaire du
Temple de Préah Vihéar. Dans cette affaire, la Cour a décidé que:

«En 1908-1909 la Thaïlande a bien accepté la carte de l’annexe I
comme représentant le résultat des travaux de délimitation et a ainsi
reconnu la ligne tracée sur cette carte comme étant la frontière dont
l'effet est de situer Préah Vihéar dans le territoire du Cambodge. La
Cour estime d’autre part que, considérée dans son ensemble, la
conduite ultérieure de la Thaïlande a confirmé et corroboré son
acceptation imtiale et que les actes accomplis par la Thaïlande sur les
lieux n’ont pas suffi à l'annuler. Les deux Parties ont par leur
conduite reconnu la ligne et, par là même, elles sont effectivement
convenues de la considérer comme étant la frontière.» (C.1.J. Recueil
1962, p. 32-33; les italiques sont de moi).

259
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 559

En la présente espèce, le Nigéria se fonde très larzement sur les effectivi-
tés pour étayer sa revendication concernant trente-trois villages mention-
nés dans son contre-mémoire; la masse de documents qu'il a déposés à
l'appui fait clairement ressortir une occupation ininterrompue de ces
localités sur des périodes de plusieurs années.

55. Le Nigéria décrit en détail ces hameaux faiblement peuplés, ayant
à leur tête des Bulamas (chefs). Les huttes sont généralement faites
d’herbe et de terre. Les terres fertiles, les riches étendues lacustres y auto-
risent la pratique de l'agriculture et de la pêche. La population, nigériane,
appartient surtout à des tribus nigérianes, c’est-à-dire haoussa, fulani,
kanuri et, dans certains cas, ibo, yoruba, arabes shuwa et sara. On y
trouve également des Maliens, des Camerounais et des Tchadiens qui,
bien que peu nombreux, versent aussi des impô:s locaux aux autorités
nigérianes (collectivités locales de Ngala et Marte).

56. Selon le Nigéria, l’existence de certains de ces villages remonte a
1959. Les éléments de preuve documentaires présentés à l’appui des
effectivités du Nigéria dans le bassin du lac Tchad sont écrasants. Les
activités du Nigéria dans ces villages — nomination de Bulamas, admi-
nistration générale et locale, services de santé, instruction publique, col-
lecte des impôts, organisation des élections et recensements —, ainsi que
les preuves de l’affiliation des habitants au Nigéria et de l’aide accordée
à l’agriculture, ont toutes été longuement plaidées et présentées. Le
Nigéria affirme qu'il a exercé ces activités de manière continue dans
l’ensemble de ces villages, sans intervention ni interruption de la part du
Cameroun au cours des ans. Le Cameroun lui-même en convient. Il
a constamment évoqué une «longue liste» de documents présentés
par le Nigéria. Le conseil du Cameroun a même déclaré au cours de la
plaidoirie:

«le Nigéria vous a soumis une très longue liste de ses prétendues
effectivités. Nombre d’entre elles ne présentent pas le caractére de
véritables effectivités, pour les raisons que j’ai déjà énoncées et pour
d’autres que j évoquerai dans un instant. Leur liste n'en demeure pas
moins longue, du moins en apparence. Celle que fournit le Cameroun
est plus courte — mais c’est la chose délibérée.» (CR 2002/4, p. 45,
par. 23 (Mendelson); les italiques sont de moi.)

57. Lorsque le Cameroun fait état de ses proores effectivités, il pré-
tend que le Nigéria occupe dix-huit villages camerounais. La plupart des
revendications et activités du Cameroun datent de 1983 à 1987 environ.
Le Cameroun n’a visité que douze de ces villages entre 1982 et 1990. Il
prétend avoir effectué un recensement en 1983 dans quatorze villages, y
compris Sagir, dont il reconnaît qu’il appartient au Nigéria. Le Came-
roun prétend avoir perçu des impôts auprès de huit villages entre 1983 et
1993. Il affirme aussi avoir désigné les chefs de douze villages. Bien qu’il
n'ait prétendu avoir organisé des élections dans aucun des villages, il
affirme avoir installé des bureaux de vote dans six d’entre eux, effectué
des tournées électorales dans quatre villages et annoncé les élections

260
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 560

dans sept villages. Le Cameroun prétend aussi qu’il contrôle les marchés,
interdisant ainsi les commerces illicites dans quatre villages, et qu’il
aurait distribué des vivres à neuf villages en 1985. Le Cameroun est
intervenu dans trois affaires d’ordre pénal par l’intermédiaire de sa gen-
darmerie dans trois villages entre 1984 et 1986; en 1982, il a organisé des
activités culturelles et folkloriques dans quatre villages. Il reconnaît tou-
tefois que six de ces villages se trouvent en fait sur le territoire nigérian,
à savoir: Koloram, Sabon Tumbu, Jribrillaram Doron Mallan, Kirta
Wulgo et Sagaya.

58. De ce qui précéde, il ressort que les effectivités du Cameroun sont
en effet trés sommaires, rares, vagues, non confirinées pour la plupart, et
restreintes à une période limitée, et qu'elles ne sauraient se comparer aux
effectivités considérables que le Nigéria a présenées à la Cour. Comme
l'a fait observer le Cameroun, la revendication du Nigéria concernant les
trente-trois villages et la justification de cette revendication, fondée sur les
effectivités, ont toutes été exposées dans les plaidoiries du Nigéria. Les
effectivités et la consolidation historique du titre du Nigéria dans le lac
Tchad sont suffisamment importantes pour être reconnues. Mais la Cour
rejette malheureusement toutes ces revendications.

59. Il convient ici de revenir sur un autre élément de la question du
titre sur lequel s'appuie le Cameroun. Le conseil du Cameroun a indiqué
lors des plaidoiries:

«Pour les raisons d’ordre juridique que je vous ai déjà exposées, le
Cameroun, en sa qualité de détenteur du titre, a très peu à prouver
(si tant est qu’il ait quelque chose à prouver) pour corroborer celui-
ci. C'est pourquoi il s’est délibérément gardé de jouer le jeu du
Nigéria, jugeant totalement hors de propos d’aligner comme lui un
exemple après l’autre.» (CR 2002/4, p. 45, par. 23 (Mendelson).)

Mais, je voudrais rappeler un autre aveu de la part du conseil du Came-
roun au sujet du poids écrasant des effectivités présentées à la Cour par le
Nigéria:

«Par conséquent, il ne suffira pas au Nigéria d’entasser exemple
sur exemple de prétendues effectivités dans un des plateaux de la
balance, pour ainsi dire, puis de faire remarquer que ceux qu’apporte
le Cameroun sont moins nombreux. Le droit exige de la Cour quelle
fasse pencher la balance de la justice en faveur du titulaire du titre, et
il faudra beaucoup peser sur le fléau pour deplacer ce titre.» (Jbid.,
p. 39, par. 11.)

Le Cameroun ne peut, la encore, manquer d’étre pris en défaut quant
à ses prétentions a être «titulaire» d’un «titre juridique». Tout d’abord,
il doit être bien clair que les effectivités du Nigér:a dans le bassin du lac
Tchad ne sont pas censées remplacer le titre conventionnel. Les effectivi-
tés dont le Nigéria fait état en la présente espèce n’auraient eu pour effet
que de modifier ou rectifier la frontière telle qu’établie par le titre conven-
tionnel. Elles n’auraient pas fait pencher la balance de la justice dans un

261
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 561

sens ou dans l’autre, mais simplement conduit à reconnaître que, par
leurs actes, leur comportement et leur pratique, les Parties avaient
«reconnu» l’ajustement qu'il y avait lieu d’apporter à une frontière issue
d’un titre conventionnel qui aurait, sinon, été inexacte.

60. Il est bien vrai que, dans cette zone du lac Tchad (ainsi que dans la
presqu'île de Bakassi), le Cameroun a moins d’éléments de preuve d’effec-
tivités, ce qui sans doute s’explique par le fait qu’il n’a jamais occupé
toutes ces régions, dont le Nigéria a prouvé qu’il ls avait lui-même occu-
pées pendant toute cette période. Cependant, et parfaitement à tort, le
Cameroun se fonde sur ce qu’il appelle le «titre juridique» en se quali-
fiant de «titulaire du titre».

61. Encore une fois, le Cameroun donne l’imp-ession d’être détenteur
d’un titre. I] l’a souvent répété. Il a présenté ces instruments pertinents
comme constituant le seul facteur décisif en l'espèce. L’argumentation du
Nigéria n’est pas éloignée de cette stratégie du Cameroun. Le Nigéria
admet en principe que tous ces instruments sont pertinents pour la déli-
mitation et la démarcation du bassin du lac Tchad, mais il ajoute que
cette frontière, représentée par des cartes inexactes et des descriptions
incomplètes ou erronées, doit être interprétée afin de produire une déli-
mitation de frontière valide. Le Nigéria affirme en outre que d’autres
principes de délimitation doivent être pris en considération, ainsi que la
Chambre de cette Cour en avait décidé dans l’affaire du Différend fron-
talier (Burkina FasolRépublique du Mali). 1 fait donc valoir que la
consolidation historique et les effectivités sont autant de facteurs perti-
nents qui doivent être pris en compte pour l'interprétation de la délimita-
tion du territoire du lac Tchad. Contrairement à ce qu’a décidé la Cour,
ces effectivités avaient un rôle rectificatif à jouer en la présente espèce, ce
qui se serait traduit par des modifications, des rectifications ou des amen-
dements, selon les cas, partout où il y avait lieu de le faire.

62. Autrement dit, la position du Nigéria peut se résumer ainsi: malgré
l'adoption, au début du XX siècle, des divers instruments et déclarations
pertinents, les populations dans la région du lec Tchad et autour de
celui-ci n’ont jamais été statiques. En l’absence d’une délimitation et
d’une démarcation adéquates et concluantes dans cette zone, des villages
ont été reconnus par les deux Parties, et ce fait devait être pris en compte
dans l'interprétation de ces instruments en 2002, soit plus de quatre-
vingts ans après. La Cour devait reconnaître le statu quo si elle voulait
faire preuve d'équité et emprunter la voie menant vers la paix et la sta-
bilité des relations dans la région.

LA PRESQU'ÎLE DE BAKASSI

63. S'agissant de la presqu'île de Bakassi (et no:amment de la frontière
terrestre), la Cour se fonde sur:

— les deux accords conclus entre la Grande-Bretagne et l'Allemagne
(l’un datant du 11 mars 1913, l’autre du 12 avril 1913);

262

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 562

— lordonnance adoptée en conseil de 1946;

— la déclaration de Yaoundé en date du 14 août 1970;

— laccord de Kano de septembre 1974;

— Ja déclaration de Maroua de juin 1975;

— la déclaration de «Yaoundé II» en date du 4 avril 1987;

— les accords de mandat conclus dans le cadre de la Société des Nations;
et

— les accords de tutelle conclus dans le cadre dès Nations Unies.

64. Dans son arrêt, et en particulier aux paragraphes 325 III A) B) et
C) de celui-ci, la Cour néglige de tenir compte de la situation concrète à
Bakassi, bien qu'il ne subsiste aucun doute quant au fait qu’à l'heure
actuelle, et d’ailleurs depuis l'indépendance, ce territoire est occupé par le
Nigéria, qu’il se trouve indiscutablement en sa possession, et qu'il est
habité par des Nigérians; telle est la raison pour laquelle j'ai voté contre
la décision de la Cour. Il s’agit là d’une décision artificielle qui, contrai-
rement à tous les principes généralement reconnus du droit international
et de la pratique des Etats, méconnaît totalement le fait que les effectivi-
tés doivent toujours être prises en compte daris des affaires de cette
nature. La Cour ne prend pas davantage en considération la consolida-
tion historique plaidée par le Nigéria, qu'elle ravale maintenant au rang
de simple théorie. Mais je ne crois pas me tromper en affirmant que, si le
principe de la consolidation historique n’est qu’ure théorie, c’en est pour-
tant une que la Cour n'a cessé, au fil des ans, d’avaliser et de confirmer
dans ses arrêts (comme il sera démontré par la suite). Selon moi, la déci-
sion de la Cour est d’ordre davantage politique que juridique.

65. Le Cameroun et le Nigéria avancent l’un comme l’autre de très
solides arguments à l’appui de leurs demandes respectives concernant la
presqu'île de Bakassi. Ils prient tous les deux la Cour de «dire et juger»
que la souveraineté sur la presqu'île de Bakassi leur appartient. Dans sa
requête introductive d’instance (par. 20 a}), le Cameroun demande à la
Cour «de dire et juger ... que la souveraineté sur la presqu'île de Bakassi
est camerounaise, en vertu du droit international, et que cette presqu'île
fait partie intégrante du territoire de la République du Cameroun». Dans
ses pièces, le Nigéria demande quant à lui à la Ccur, «en ce qui concerne
la presqu'île de Bakassi, de dire et juger ... que la souveraineté sur la
presqu'île ... appartient à la République fédérale du Nigéria» (contre-
mémoire du Nigéria, vol. IT, conclusions, p. 834).

66. La thèse du Cameroun, comme l’a réaffirr é avec force celui-ci, ne
repose pour ainsi dire que sur un pilier unique: le traité du 11 mars 1913
conclu par la Grande-Bretagne et l'Allemagne, le seul instrument juri-
dique à l'appui de sa thèse. Il estime que l’autre pilier de sa thèse, consti-
tué par l’uti possidetis juris et les effectivités, est secondaire et n’est là
que pour confirmer ses arguments principaux. Le Cameroun fonde son
opinion sur ce qui est à ses yeux la position dt droit international au
regard des traités, et s'appuie très largement sir l’arrêt rendu par la
Chambre de la Cour en l'affaire du Différend frontalier (Burkina Fasol

263
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 563

République du Mali), en particulier sur son paragraphe 63 (C.I.J. Recueil
1986, p. 586). Il soutient avec insistance que le feit de pouvoir se préva-
loir d’un titre juridique l’autorise, dès lors qu’il en est le titulaire, à consi-
dérer la presqu'île de Bakassi comme faisant partie de son territoire. Il
invoque surtout les articles XVIII à XXII du traité du 11 mars 1913. A
l'évidence, la thèse du Cameroun se fonde moins sur les effectivités (qui
seront examinées plus tard), et repose donc principalement sur sa reven-
dication d’un titre juridique. Que la Cour ait conf rmé son titre constitue,
selon moi, une grave erreur.

67. La thèse du Nigéria repose quant à elle sur quatre piliers: premiè-
rement, le titre originel, qu’il prétend détenir aux termes du traité de 1884
conclu par la Grande-Bretagne et les rois et chefs du Vieux-Calabar;
deuxièmement, les effectivités qu’il invoque abondamment avec des
preuves écrasantes à l’appui; troisièmement, l’occ ipation et l’administra-
tion, anciennes et ininterrompues, de la presqu'île ce Bakassi, attestant une
«conduite et pratique» systématique des Parties, et notamment la conso-
lidation historique; et, quatrièmement, l’acquiescement du Cameroun a
la présence du Nigéria sur la presqu'île pendant de nombreuses années.

68. La thèse exposée par le Cameroun devant la Cour est que le traité
du 11 mars 1913 conclu par la Grande-Bretagne et l’Allemagne non seu-
lement est déterminant, mais encore délimite la presqu'île de Bakassi en
opérant sa cession à l’Allemagne. Pour le Cameroun, c’est ce traité qui
détermine de manière définitive la frontière, bien que, selon lui, il ait été
précédé d’une série d’accords plaçant la frontière à l'embouchure du Rio
del Rey, accords qui datent du 29 avril 1885, du 27 juillet 1886, du
1" juillet 1890 et du 15 novembre 1893. Le Cameroun fait en outre obser-
ver que l’accord du 16 avril 1901 revêt une importance considérable, en
tant qu'il fut le premier à situer la frontière à l’ernbouchure de la rivière
Akwayafé, plaçant ainsi la presqu'île de Bakassi en territoire allemand.
Le Nigéria réfute ce point de vue et conteste vivement que l'accord de
1901 ait déplacé la frontière de l'embouchure du Rio del Rey à celle de
l’'Akwayafé. Voici l'argumentation développée par le Nigéria lors de la
procédure orale à propos de l’accord de 1901:

«Loin de pouvoir être acceptées «sans hesitation», ces affirma-
tions réclament un maximum d’hésitation. Dans les faits, les deux
gouvernements n’ont pas abouti à un accord sur ces questions. Et en
droit, on ne peut considérer que de simples propositions, de simples
rapports, ou encore des accords non entrés en vigueur reviennent à
reconnaître tacitement ce qui est proposé ou à y adhérer. Quelles
qu'aient été les dispositions arrêtées d’un commun accord par les
autorités locales au Nigéria et au Cameroun, quand elles ont été
transmises aux deux capitales, elles n'ont pzs été approuvées, par
aucun des deux gouvernements.» (CR 2002/8, p. 53, par. 62, (Watts).)

69. Il me semble que le Nigéria a raison sur ce point car le Cameroun,
se référant dans ses écritures au protocole de la commission de délimita-

264
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 564

tion de la frontière entre le Cameroun et le Nigéria méridional signé par
le capitaine Woodroffe, commissaire britannique, et le capitaine Herr-
mann, commissaire allemand, a utilisé l’expressior «[t]raité avorté Moor-
Puttkamer du 16 avril 1901» (mémoire du Cameroun, livre I, p. 69-70,
par. 2.52).

70. Il me semble qu’à première vue les Parties reconnaissent l’une et
l’autre le caractère déterminant de l’accord du 11 mars 1913. Cependant,
alors que le Cameroun fait valoir que les trente articles sont tous valides,
le Nigéria demande à la Cour de ne pas accorder d’effet juridique aux
articles relatifs à Bakassi, c'est-à-dire aux articles XVIII à XXII.

71. Si le Nigéria demande à la Cour de ne pas donner effet aux
articles XVIII à XXII de l’accord de 1913, c’est parce qu’il est le détenteur
du titre originel, lequel est selon lui antérieur et de ce fait supérieur au
titre conventionnel revendiqué par le Cameroun pour cette partie de la
frontière: prior est tempore, prior est jure. De ce que la Cour ait fait
sienne la thèse du Cameroun concernant l’effet ë. donner à ces articles,
il découle que l’accord de 1913 relatif à la frontière dans la presqu'île
de Bakassi liait la Grande-Bretagne et l'Allemagne. Pour le Nigéria,
quel que soit l’effet de ces articles, ils ne sauraient lier ni les rois et
chefs du Vieux-Calabar, ni, après l'indépendance, le Nigéria.

72. Le Cameroun affirme que le Nigéria ne sac rait faire un tri et que,
si le traité est valide et obligatoire, c’est dans son ensemble et non dans sa
version tronquée. Le Cameroun ajoute que l’argument du Nigéria relatif
aux cing articles de l’accord de 1913 ne tient pas au vu des dispositions
des articles 44, 60 et 62, paragraphe 2, alinéa a), de la convention de
Vienne de 1969 sur le droit des traités. Bien que la Cour refuse d’exami-
ner cette question, il importe selon moi d’examiaer et d'interpréter ces
trois articles en rapport avec l’accord de 1913. Il convient toutefois, avant
de se livrer à cet exercice, de s’arrêter brièvement sur le titre originel
revendiqué par le Nigéria sur le fondement du traité du 10 sep-
tembre 1884 conclu par la Grande-Bretagne et les rois et chefs du Vieux-
Calabar. La position du Nigéria est que la Grande-Bretagne, ayant signé
un traité de protection avec les rois et chefs du Vieux-Calabar en 1884, ne
pouvait céder Bakassi à l’Allemagne en 1913. Le Nigéria affirme que la
Grande-Bretagne n’avait ni le droit, ni la capacité de le faire, que cette
cession est frappée de nullité, et que la Grande-Bretagne a manifestement
manqué à l'obligation dont elle était tenue vis-à-vis des rois et chefs du
Vieux-Calabar, qui était seulement de les «proteger», et non d’aliéner
leurs territoires: nemo dat quod non habet.

Divisibilité des articles XVITII-X XII de l'accord de 1913

73. Il conviendra en premier lieu d’examiner l’alinéa a) du para-
graphe 2 de l’article 62 de la convention de Vienne sur le droit des traités,
qui est ainsi libellé: «[u]n changement fondamental de circonstances ne
peut pas être invoqué comme motif pour mettre fin à un traité ou pour

265
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 565

s’en retirer». À mon avis, cette disposition est dénuée de pertinence au
regard de la demande du Nigéria tendant à ce que ces cinq articles soient
séparés du reste de l’accord de 1913. Le Nigéria ne cherche ni à se
retirer du traité, ni à y mettre fin. En fait, sa position concernant le
traité de 1913 peut s’analyser en trois parties.

74. Tout d’abord, s’il fait observer que l’accord contient certaines ano-
malies, inexactitudes ou imperfections auxquelles la Cour devrait «remé-
dier» par voie d'interprétation, le Nigéria ne dit pas que ces dispositions
doivent être définitivement privées d'effet ou abrogées, au cas où elles
seraient jugées pertinentes pour un autre segment.

75. Se pose ensuite la question du segment de la frontière entre la
borne 64 et la borne 114, que le Nigéria consiclére avec le Cameroun
comme valide, et qui n’appelle ni retrait ni abrogation. Le Nigéria n’en
soutient pas moins que les imperfections inhérentes à ces cinq articles les
privent d’effet. L’alinéa a) du paragraphe 2 de l’article 62 de la conven-
tion de Vienne sur le droit des traités évoque des «changementfs] fonda-
menta[ux]». Or il ne s’agit pas en l'espèce d’un czs de «changement fon-
damental» mais d’une «imperfection fondamentale» à laquelle il ne
saurait être remédié puisque la Grande-Bretagne non seulement a man-
qué aux obligations dont elle était tenue vis-à-vis des rois et chefs du
Vieux-Calabar, mais encore n’avait pas la capacité de conclure le
moindre accord de cette nature, et encore moins un accord qui viderait
de leur substance ses obligations découlant du traité de 1884.

76. Enfin, en agissant de la sorte, la Grande-Bretagne a outrepassé ses
droits: res inter alios acta alteri nocere non debe..

77. Quant à l’article 44 de la convention de Vienne, les positions diver-
gentes des Parties en appellent un examen minutieux. La partie pertinente
de cet article est ainsi libellée:

«1. Le droit pour une partie, prévu dans un traité ou résultant de
Particle 56, de dénoncer le traité, de s’en retirer ou d’en suspendre
l'application ne peut être exercé qu'à l’égard de l’ensemble du
traité, à moins que ce dernier n’en dispose ou que les parties n’en
conviennent autrement.

2. Une cause de nullité ou d’extinction d’un traité, de retrait d’une
des parties ou de suspension de l’application du traité reconnue aux
termes de la présente convention ne peut êtr: invoquée qu’à l'égard
de l’ensemble du traité, sauf dans les conditions prévues aux para-
graphes suivants ou à l’article 60.

3. Si la cause en question ne vise que certares clauses déterminées,
elle ne peut être invoquée qu’à l'égard de ces seules clauses lorsque:

a) ces clauses sont séparables du reste du traité en ce qui concerne
leur exécution ;

b) il ressort du traité ou il est par ailleurs Stabli que l’acceptation
des clauses en question n’a pas constitue pour l’autre partie ou
pour les autres parties au traité une base essentielle de leur
consentement à être liées par le traité dans son ensemble; et

266

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 566

c) i n’est pas injuste de continuer à exécuter ce qui subsiste du
traité.»

78. Cet article vise les traités relevant de l’article 56, ce qui veut dire
qu’il n’a de pertinence qu’à l'égard de ceux qui ne comportent pas de
clause de dénonciation, de retrait ou d’extinction, comme c’est le cas de
Paccord qui nous intéresse. Cet article est donc or ne peut plus pertinent.
Son paragraphe 1 vise les conditions dans lesquelles une partie peut
dénoncer un traité dans sa totalité, s’en retirer ou en suspendre l’applica-
tion. La position de l’une et l’autre des Parties étent que le traité de 1913
est applicable, du moins partiellement, ce parayraphe est sans effet à
Pégard de celui-ci.

79. Les paragraphes pertinents sont par conséquent les paragraphes 2
et 3, en tant qu'ils traitent des conditions de divisibilité des clauses d’un
traité. Bien que le paragraphe 2 renvoie à l’article 60, ce paragraphe n’est
pas non plus pertinent car il concerne les cas où le traité a été violé, ce qui
ne s’est pas produit en l’espèce. La séparabilité des clauses d’un traité est
toutefois subordonnée à trois conditions.

80. La première est que les clauses puissent être séparées. Il est clair en
l'espèce que les clauses qui nous intéressent, les articles XVIII à XXII
relatifs à la presqu'île de Bakassi, sont bien sépa'ables: ils sont distincts
et ne concernent que ce secteur; en outre, le Caraeroun et le Nigéria les
ont traités comme tels. Par ailleurs, la presqu'île était le seul secteur indé-
pendant mentionné dans la requête initiale à être visé par le traité du
11 mars 1913.

81. La deuxième condition est que l’acceptation des clauses en ques-
tion ne doit pas avoir constitué une base «essentielle» du consentement
de l’autre Partie. Or l’acceptation de ces quelques clauses ne pouvait être
essentielle car le traité délimitait, d’une manière générale, une longue par-
tie de la frontière entre les puissances européennes. Bien que les négocia-
tions ayant conduit à la délimitation de cette région aient duré de nom-
breuses années en raison de l’indécision des Parties quant à savoir s’il
fallait placer la frontière à l’est du Rio del Rey ou sur l’'Akwayafé, il ne
s’agit en l’espèce que d’un problème de localisation, et ce secteur n’a rien
«d’essentiel».

82. La troisième condition est que l’exécution continue de ce qui sub-
siste du traité ne doit pas être injuste. La disposition contenue dans lali-
néa c) du paragraphe 3 est ici imprécise, voire même vague dans une
certaine mesure. La question qui se pose est: injuste pour qui? Pour l’une
des Parties ou pour les deux? L’alinéa aurait dû être rédigé de manière
plus précise et plus soignée. Quoi qu’il en soit, il suffit de considérer que
le mot «injuste» vise l’une ou l’autre des Parties. En l’espèce, il est tout à
fait clair qu’invoquer les dispositions des cing articles serait injuste pour
le Nigéria puisque celui-ci revendique le titre originel et que la Grande-
Bretagne ne pouvait céder un territoire qui n’éta:t ni l’une de ses posses-
sions, ni l’une de ses colonies, que ce soit par voie de conquête ou par
voie de traité. Pour conclure sur ce point, il n’y a pour moi absolument

267
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 567

aucune raison de ne pas séparer les articles XVIII à XXII du reste des
articles qui, comme le Nigéria et le Cameroun en conviennent, sont exé-
cutoires et peuvent être invoqués pour délimiter le reste de la frontière
dans ce secteur.

83. Dans ses conclusions, la Cour refuse de considérer les arguments
formulés par les Parties quant à la séparabilité (ou à la non-séparabilité)
de certaines des dispositions du traité (arrêt, par. 217), c’est-à-dire la
question de savoir si les articles XVIII à XXII peuvent ou non être sépa-
rés du reste de l’accord de 1913. De cet accord qui comporte trente
articles, le Nigéria demande instamment à la Cour d’en séparer cinq.
Or, comme il a déjà été dit, cela n’aurait nullement pour effet d’en-
traver l’application des dispositions restantes pour ce qui concerne la
délimitation de la frontière.

84. Les dispositions restantes de l’accord ne subissent aucun préjudice
du fait de la séparation de ces cinq articles, car ceux-ci sont indépendants
et ne conditionnent ni l’application, ni l'exécution de celles-la. Aussi les
autres articles peuvent-ils rester en vigueur et, le cas échéant, continuer de
lier les Parties.

Le traité de 1884

85. Le 11 mars 1913, la Grande-Bretagne concluait un accord avec
l'Allemagne par lequel était reconnue la souveraineté allemande sur la
presqu'île de Bakassi. A mon sens, la Grande-Bretagne n’avait aucune-
ment le pouvoir de conclure un tel accord avec l’Allemagne ou tout autre
Etat, ayant signé, quelque vingt-neuf ans plus tôt. un traité international
ayant force obligatoire avec les rois et chefs du Vieux-Calabar. Du point
de vue du droit et des faits, la Grande-Bretagne avait pour obligation de
ne pas conclure un tel traité avec l'Allemagne; cet acte constituant la vio-
lation d’un accord, il pouvait en être tiré grief at. regard du droit inter-
national.

86. Premièrement, la presqu'île de Bakassi fait partie du territoire des
peuples efik et efut du Vieux-Calabar, venus d’abord s'installer à Creek
Town et à Duke Town, puis dans toute la presquv’ile.

87. Deuxiémement, au fil des ans, en particulier aprés 1884, les Britan-
niques établirent des liens commerciaux solides avec les rois et chefs du
Vieux-Calabar; comme l’a rappelé le Nigéria dans ses écritures:

«La personnalité politique et juridique des rois et chefs du Vieux-
Calabar fut reconnue dans les traités conclus par la Couronne bri-
tannique. C’est ainsi que, entre 1823 et 1884. pas moins de dix-sept
traités furent conclus entre le Gouvernement britannique et les rois
et chefs du Vieux-Calabar.» (Contre-mémoire du Nigéria, vol. I,
p. 71, par. 5.11; les italiques sont de moi.)

C'est dans ce contexte qu’en 1884 un traité de protection fut conclu entre
la Grande-Bretagne et les rois et chefs du Vieux-Calabar.
88. Troisièmement, la Grande-Bretagne ayant ainsi reconnu le terri-

268

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 568

toire des rois et chefs du Vieux-Calabar, y compris la presqu'île de
Bakassi, comme constituant l’un de ses protectorats, et non l’une de ses
colonies, c’est à ce titre, autant de jure que de factc, qu’elle traita avec les
cités-Etats du Vieux-Calabar de 1884 jusqu’à l'indépendance du Nigéria
en 1960. La Grande-Bretagne, pendant cette période (et même après
1913), désignait le territoire des cités-Etats du Vieux-Calabar par le terme
de «protectorat».

89. Quatrièmement, la Grande-Bretagne (dans de nombreux traités
conclus avec les rois et chefs du Vieux-Calabar et d’autres puissances
telles que Allemagne) reconnaissait et traitait les cités-Etats du Vieux-
Calabar, y compris la presqu'île de Bakassi, com:ne faisant simplement
partie de sa zone d’influence, c’est-à-dire, concrètement, comme l'un
de ses marchés commerciaux en Afrique.

90. Cinquièmement, à aucun moment la Grande-Bretagne n’acquit de
souveraineté sur le territoire des rois, des chefs et du peuple du Vieux-
Calabar: elle avait seulement l’obligation de les protéger. Si l'accord de
1913 doit être considéré comme valide et obligatoire, il en va de même à
fortiori pour celui de 1884 — pacta sunt servanda.

91. Sixièmement, le territoire des rois et chefs du Vieux-Calabar, qui
comprend la presqu'île de Bakassi, n’était pas tera nullius, et à aucun
moment la Grande-Bretagne ne fut habilitée à céder a l’ Allemagne ce ter-
ritoire — nemo dat quod non habet.

92. Septièmement, le traité de protection conclu en 1884 entre la
Grande-Bretagne et les rois et chefs du Vieux-Calabar étant un instru-
ment international public, !’Allemagne était censée en avoir connaissance
et ne pouvait donc affirmer en ignorer l’existence. Dès lors, PAllemagne
ne pouvait manifestement pas revendiquer la souveraineté sur la pres-
qu’île de Bakassi, pas davantage que le Cameroun ne le peut aujourd’hui.

93. La Cour se rallie aux vues du Cameroun icrsque celui-ci réfute la
conclusion du Nigéria selon laquelle les cités-Fiats du Vieux-Calabar
jouissaient de la personnalité juridique internationale. Pour le Cameroun,
ces cités-Etats sont un mythe ou une sorte de mirage. Il fait valoir que les
cités-Etats du Vieux-Calabar ne pouvaient se prévaloir d’une personna-
lité juridique internationale indépendamment du Nigéria. Voici en quels
termes le Nigéria, lors de la procédure orale, a fait valoir sa thèse sur les
cités-Etats du Vieux-Calabar: «[cJes cités-Etats détenaient le titre originel
ou historique sur les cités et leurs dépendances, et la presqu'île de Bakassi
était depuis longtemps une dépendance du Vieux-Calabar» (Contre-mé-
moire du Nigéria, vol. I, p. 67, par. 5.2).

94. Si le Cameroun reconnaît que, «[sJans aucun doute, des activités
commerciales efik se sont déroulées sur une vaste zone de ce qui est
actuellement l’est du Nigéria et l’ouest du Cameroun» (réplique du
Cameroun, livre I, p. 247, par. 5.24), il n’en affirme pas moins que
d’autres groupes ethniques vivaient dans cette région de la presqu'île de
Bakassi, caractérisée à l’époque par «un canevas ethnique complexe»
(ibid.).

269
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 569

95. Pour déterminer si les cités-Etats du Vieux-Calabar jouissaient de
la personnalité juridique internationale, il y a lieu de se pencher sur la
nature de l’accord conclu entre la Grande-Bretagre et les rois et chefs du
Vieux-Calabar en 1884. Tout d’abord, il ne s’agit pas du premier traité de
cette nature signé par les rois et chefs. Comme je l'ai déjà évoqué, la
Grande-Bretagne a signé en tout dix-sept traités de ce type avec les rois et
chefs du Vieux-Calabar. Ensuite, la Grande-Bretagne qualifiait ce traité
non pas de simple accord, de déclaration ou d’échange de notes, mais bel
et bien de traité, un «traité préliminaire conclu avec les rois et chefs du
Vieux-Calabar, signé le 10 septembre 1884» (contre-mémoire du Nigéria,
vol. TV, ann. 23, p. 109). Comment la Grande-Bretagne aurait-elle pu
signer un document et le qualifier de traité si ce document n’avait pas été
un traité?” Ce document aurait été qualifié d’«ordonnance» s’il avait
concerné l’une des colonies britanniques. Il ne fait dès lors aucun
doute que les cités-Etats du Vieux-Calabar jouissaient de la personnalité
juridique internationale.

96. S’agissant de l’étendue territoriale des cités-Etats du Vieux-Cala-
bar, le Cameroun fait valoir que le Nigéria n’a pas présenté un tableau
très clair sur ce point. Ainsi affirme-t-il dans ses pièces:

«En ce qui concerne la question territoriale, le Nigéria veut tout et
son contraire. D’une part, il déclare dans son contre-mémoire que
Bakassi se situait « within the domains of the Kings and Chiefs of Old
Calabar» et, d’autre part, que «the Efut country about the Rio del
Rey» était couvert par la déclaration des « Kings and Chiefs of Efut»
(contre-mémoire du Nigéria, vol. 1, p. 94, par. 6.33). Incidemment, il
affirme aussi que le traité de 1884 ne couvrait pas seulement la
région située autour du Rio del Rey, mais aussi «territory even
further to the East» (ibid.). Il est regrettable que le Nigéria se soit
gardé de préciser la limite entre le territoire relevant d’« Old Cala-
bar» tel qu’il le revendique, et le territoire faisant partie d’Efut, et
donc, relevant de l’annexe au traité tel qu’il interprète.» (Réplique
du Cameroun, livre I, par. 5.45.)

Le Cameroun fait valoir en outre que le Nigéria n’a pas répondu aux
questions qui se posent quant à la nature et à l’emprise du Vieux-Calabar
et à la réalité de son titre sur la presqu’ile de Bakassi (ibid, p. 254,
par. 5.48). Par ailleurs, il se référe au traité de protection de 1884, dans
lequel la presqu'île de Bakassi n’est pas expresséraent mentionnée.

97. Amon avis, les réponses à toutes ces questions se trouvent dans les
écritures, et en particulier dans celles du Nigéria. Tout d’abord, ce dernier
fait état des travaux de nombreux auteurs et de c2 qui a été dit à propos
des liens entre les cités-Etats du Vieux-Calabar, d’une part, et la presqu'île
de Bakassi et les territoires environnants, d’autre art. Est ainsi mention-
née la période précoloniale 4 Bakassi, ainsi que la fondation de cités-
Etats telles que Duke Town, Creek Town et Old Town (Obutong).

270
FRONTIÈRE TERRESTRE ET MARITIME (OP. LISS. AJIBOLA) 570

M. Kannan K. Nair donne une description très vivante de cette fédéra-
tion de cités-Etats:

«Le système politique de Calabar pourrait être considéré comme
une fédération ou un conglomérat de villes qui entretenaient entre
elles des rapports lâches. Chaque ville était une unité politique avec
une assise territoriale, son chef avait autorité sur sa propre ville ou
maison et représentait les ancêtres fondateurs de sa famille. Chaque
ville conservait son autonomie administrative et avait le droit de
prendre des sanctions contre une autre. Ces deux éléments mettent
en évidence que les villes étaient placées sui un pied d'égalité au
niveau politique. Les relations entre lL2s villes principales
— Duke Town, Creek Town et Old Town —. étaient de type inter-
communal. Ainsi, elles entretenaient des relations politiques sem-
blables à celles qu’avaient entre eux les Etats-nations européens aux
XVIII et XIX® siècles. En dernière analyse, le pouvoir politique
était éclaté et non pas détenu par un gouvernement central.» (K. K.
Nair, Politics and Society in South Eastern Nigeria 1841-1906, 1972,
p. 2-3; contre-mémoire du Nigéria, vol. I, p. 57, par. 5.1.)

Le Nigéria fait également état de certains liens historiques qu’ont entre-
tenus les rois et chefs du Vieux-Calabar avec l’ensemble de la région de
Bakassi, tels que relatés dans les ouvrages (qu’il a produits) d’auteurs
comme le capitaine J. B. Walker ou E. O. Efiong-Fuller.

98. Parmi les autres éléments de preuve pertinents figurent les cartes
déposées par le Nigéria en annexe a son contre-mémoire, en particulier
les cartes n°* 13 à 22 de l’atlas. Un examen attentif de la carte n° 13 per-
met de voir que le Vieux-Calabar (aussi dénommé Cross River) com-
prend le territoire où s’étaient installés les Efik et les Efut, dès avant 1888.
Elle montre clairement que le territoire sur lequel s’exerçait leur autorité
s’étendait jusqu’au Rio del Rey, et place à cet endroit la frontière entre le
Vieux-Calabar et la zone d’influence allemande. Cette zone fut décrite
par les rois et chefs indépendants dans l’accord conclu par les rois Akwa
et Bell avec les établissements Woermann et Jantzen & Thormahlen,
c’est-à-dire au

«pays dit Cameroun, situé sur la rivière Cameroun entre la rivière
Bimbia au nord, la rivière Kwakwa au sud et jusqu'à 4° 10’ de lati-
tude nord. Aussi la région du «Vieux-Calabar » s’étend-elle jusqu’au
territoire situé à l’ouest de la région revendiquée par les rois Akwa et
Bell. Autrement dit, l’ensemble de la presqu’Te de Bakassi se trouve
à l’intérieur du domaine territorial des cités-Etats du Vieux-Calabar.
C'est ce que montre la carte intitulée «rivière du Vieux-Calabar».»
({bid., carte n° 27 de l’atlas.)

99. Je me dois ici d’insister sur la valeur probante de ces cartes.
Nombre d’entre elles remontent au XVII° siècle et indiquent clairement
l'emprise du territoire occupé par la population du Vieux-Calabar. De
fait, en 1888, H. H. Johnston, alors vice-consul de la région des Rivières

271
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 571

à huile, indiqua très clairement sur sa carte du delta du Niger que le
Vieux-Calabar et le territoire des Efut s’étendaient au-delà du Rio del
Rey et bien à l’est de cet estuaire. Il est fascinant de constater que le ter-
ritoire occupé par les Efik et les Efut ainsi que bon nombre des villes
importantes déja mentionnées figurent de maniére bien visible sur ces
cartes élaborées entre 1662 et 1888 (c’est-a-dire en 1662, 1750-1772, 1729,
1794, 1822, 1871, 1879 et 1888). La carte n° 18 de l’atlas cartographique
du contre-mémoire du Nigéria, élaborée par H. H. Moll, montre à l’évi-
dence que c’est le Rio del Rey qui séparait le territoire de ce qu’il appelait
les «cités-Ftats de Callebar et du Vieux-Callebar» des «villages Afany du
vieux Camerone». Lors de la procédure orale, le Nigéria a affirmé
— propos non réfutés par le Cameroun — que, lorsque M. Hewett, le
consul britannique, fit part du traité de 1884 au secrétaire d’Etat britan-
nique aux affaires étrangères, il indiqua que «les chefs des régions de
Tom Shot, d’Efur, la région aux alentours du Ric del Rey, et dIdombi,
près de la rivière Rumby, ont déclaré être sounris au Vieux-Calabar»
(CR 2002/8, p. 45, par. 31 (Watts)).

100. C’est là une déclaration émanant de la source la plus fiable, a
savoir la personne qui signa directement le traité Je 1884 avec les rois et
chefs du Vieux-Calabar. Il est donc bien établi que le territoire des cités-
Etats du Vieux-Calabar s’étendait jusqu’à l'embouchure du Rio del Rey.
De même, les propos tenus ultérieurement, en 1890, par le consul britan-
nique Johnston attestent que:

«Le commerce et l’autorité des chefs du Vieux-Calabar s’éten-
daient en 1887 beaucoup plus à l’est que la rivière Ndian … la
rive gauche, ou orientale, de l’Akpayafé et les terres entre cette
rivière et la Ndian relèvent de l’autorité d’Asibon, ou Archibong,
Edem III, un grand chef du Vieux-Calabar...» (/bid., p. 41, par. 13
(Watts).)

Johnston concluait que le Vieux-Calabar s’était retiré des terres à l’est de
la Ndian. Le conseil du Nigéria a précisé que:

«Le rapport de Johnston disait donc, en substance, que s’il était
uniquement plausible que le territoire situé au-delà de la Ndian
appartienne au Vieux-Calabar, celui qui était situé à l’est lui appar-
tenait «sans aucun doute possible». Bakassi et le Rio del Rey se
trouvent manifestement à l’ouest de la Ndian: Bakassi, Mon-
sieur le président, Madame et Messieurs de la Cour, faisait partie du
noyau territorial du Vieux-Calabar.» (Jbid., 9. 41, par. 13 (Watts).)

101. Le Cameroun juge imprécise la thése du Nigéria concernant
Pétendue des territoires des rois et chefs du Vieux-Calabar, mais convient
avec le Nigéria que trois groupes distincts de rois et chefs du Vieux-Ca-
labar avaient signé le traité du 10 septembre 1884, ce que montre parfai-
tement le texte proprement dit du traité (contre-mémoire du Nigéria,
vol. IV, ann. 23).

102. Bien que le Cameroun affirme que la presqu’ile de Bakassi n’était

272
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 572

pas mentionnée de manière spécifique dans le traité, il n’en cite pas moins
les trois déclarations des rois et chefs du Vieux-Calabar ayant apposé leur
signature sur le traité. Il s’agit des rois et chefs de Tom Shot, Efut et
Idombi. De plus, le consul britannique, Hewett, signataire du traité de
1884 avec les rois et chefs du Vieux-Calabar, devait peu après attester que
«les chefs des régions de Tom Shot, d’Efut, la région aux alentours du
Rio del Rey, et d’Idombi, près de la rivière Rumby, ont déclaré être
soumis au Vieux-Calabar» (contre-mémoire du Nigéria, vol. I, p. 94,
par. 6.33).

103. Mieux, une lettre du consul Johnston, successeur de Hewett au
poste consulaire, est particulièrement révélatrice et éclairante. Dans sa
lettre adressée le 23 octobre 1890 au Foreign Office, Johnston indique
que l’autorité des chefs du Vieux-Calabar s’exerce aussi loin que les
confins du Cameroun britannique, au-delà de la rivière Akwayafé. Les
activités commerciales et l'autorité des rois et chefs du Vieux-Calabar
s’étendent alors jusqu’à l’est de la rivière Ndian, cela avant que Johnston
ne conseille aux chefs de limiter leur revendication aux territoires cir-
conscrits par la rivière Ndian. A la suite d’un nouveau conseil prodigué
par Johnston, les chefs résilièrent leur demande en réparation à len-
contre du Gouvernement allemand pour destruction de leurs établisse-
ments, mais il était clair qu’ils n'étaient pas prêts à céder davantage de
territoires aux Allemands.

104. Les rois et chefs du Vieux-Calabar exerçaient leur contrôle sur
leur peuple par le biais de liens culturels, sociaux et économiques. Ces
rois et chefs étaient souvent des marchands, et un grand nombre de leurs
sujets travaillait pour leur compte. La cohésion du contrôle ainsi exercé
était assurée par l'intermédiaire du sanctuaire Eke. L'activité principale
des rois et chefs consistait à veiller à la bonne administration de la justice,
à assurer l’exploitation des ressources de leurs territoires et à garantir la
paix et la sécurité dans ces territoires en coopéra’ion avec leur peuple et
en partenariat avec le Gouvernement britannique.

*
* *

105. S’agissant de la revendication territoriae sur la presqu'ile de
Bakassi, c’est principalement sur le traité de 1884 que se fonde le Nigéria.
La thèse de ce dernier est que ce traité, qui est valide et lie les Parties, a
comme effet juridique d’invalider les dispositions des cinq articles (XVIII-
XXII) de l'accord de 1913 conclu entre la Grande-Bretagne et l’Alle-
magne et de les rendre non obligatoires à V3gard du Nigéria. En
d’autres termes, le traité de 1884 étant resté valide jusqu’au moment de
l'indépendance, les cinq articles précités ne scnt pas opposables au
Nigéria. Le traité de 1884 confirme clairement que la presqu'île de Bakassi
faisait partie du territoire des rois et chefs du Vieux-Calabar, et à aucun
moment ce territoire n’a été transféré à la Grande-Bretagne, ni à quelque
autre puissance coloniale que se soit.

106. Dans son arrêt, la Cour rejette la thèse du Nigéria fondée sur le

273
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 573

traité conclu le 10 septembre 1884 entre les rois et chefs du Vieux-Calabar
et la Grande-Bretagne, la consolidation historique ou encore les effecti-
vités.

107. De tous les instruments sur lesquels la Cour a appuyé son raison-
nement, le plus ancien, et peut-être même le plus important, est l’accord
anglo-allemand du 11 mars 1913 et, plus précisément, ses articles XVIII-
XXII, qui définissent le tracé de la frontière sur le. presqu'île de Bakassi.
C'est de ce traité que le Cameroun prétend tirer son titre juridique. Par
opposition, le Nigéria prend notamment pour fondement de sa revendi-
cation le traité du 10 septembre 1884, dans lequel serait à rechercher son
titre originel, ce traité démontrant le caractère incontestable des droits
souverains des rois et chefs du Vieux-Calabar en ant qu’entité juridique
indépendante reconnue en droit international.

108. Dans son avis consultatif rendu en l’affaire relative au Sahara
occidental, la Cour a expliqué que:

«on voyait dans ces accords [tel que ce traité de 1884] avec les chefs
locaux, interprétés ou non comme opérant une cession effective du
territoire, un mode d'acquisition dérivé et non pas des titres origi-
naires acquis par l’occupation d’une terra rullius» (C.LJ. Recueil
1975, p. 39, par. 80; les italiques sont de moi).

Dans son ouvrage intitulé Title to Territory in Africa, International
Legal Issues, Malcolm N. Shaw a décrit ce statut juridique international
des chefs locaux de la manière suivante:

«la pratique montre, comme on l’a vu, que la colonisation de
l'Afrique par l’Europe s’effectua d’un point de vue juridique non
pas par occupation de terrae nullius, mais par cessions opérées par
les souverains locaux. Cela signifie que le droit international recon-
naissait à ces souverains la capacité non seulement de détenir le
titre sur un territoire, mais encore de céder celui-ci à d’autres parties.»
(P. 45.)

109. Bien que rien n'indique, que ce soit dans le libellé même du traité
de 1884 ou dans les rapports rédigés par les consuls de l’époque, que l’in-
strument en question ait été conclu entre deux Etats souverains, on peut
également dire que rien n'indique qu'il en ait été autrement. Mais le fait
que l’on se soit référé à cet accord comme à un traité me semble suffisant
pour conférer à celui-ci le caractère d’instrument international. Cela
étant, que l’on voie ou non des vices dans le traité conclu en 1884 entre la
Grande-Bretagne et les rois et chefs du Vieux-Calabar (et je n’en vois
aucun), les mêmes vices s’appliqueraient aussi bien au titre dérivé que
l’Allemagne prétend avoir acquis en concluant wa accord avec les chefs
locaux du Cameroun, également en 1884.

110. A la lumière de la jurisprudence de la Cour citée plus haut, il
apparait qu’un aspect important a échappé a la Cour lorsqu’elle a consi-
déré la nature, les termes et la validité du traité de 1884: il fallait mettre
ce traité en regard des événements intervenus au Cameroun vers la méme

274

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS, AJIBOLA) 574

époque. En fait, la Cour aurait dû remonter aux origines du titre dérivé
de l’Allemagne ou aux éléments qui autorisaient cette dernière à conclure
les accords de 1913 avec la Grande-Bretagne. En d’autres termes, la Cour
aurait dû se demander quels droits souverains l’Alemagne pouvait déte-
nir sur le territoire camerounais. Le Nigéria et le Cameroun ont tous
deux annexé à leurs écritures les documents pertinents.

111. Le titre de l’Allemagne découlerait d’au moins quatre traités aux-
quels auraient été parties les rois, les chefs et les souverains du Came-
roun, à Savoir:

— Je traité en date du 11 juillet 1884 conclu avec les chefs de Bimbia
(contre-mémoire du Nigéria, vol. IV, ann. 17, p. 79);

— la proclamation de protectorats allemands sur la côte occidentale de
l'Afrique en date du 12 juillet 1884 (ibid., ann. 18, p. 83);

— l'accord en date du 12 juillet 1884 conclu entre les rois Akwa et Bell
et les établissements Woermann et Jantzen & Thormählen (ibid.,
ann. 19, p. 87); et

— l'accord en date du 13 juillet 1884 conclu entre les établissements
Woermann et Jantzen & Thormählen et M. Nachtigal, consul général
et commissaire impérial de la côte occidentale de l’Afrique (ibid.
ann. 20, p. 93).

112. Ces traités ou accords, y compris la proclamation, sont impor-
tants pour trancher la question du titre dans cette affaire, Tout d’abord,
ces accords traduisent le lien qui existait entre les souverains du Came-
roun et les maisons de commerce allemandes, avec lesquelles ils conclu-
rent un premier accord par lequel ils renonçaient, en faveur de ces éta-
blissements, à la souveraineté sur leur territoire, contre le paiement d’un
impôt appelé «dash». Ces établissements (Woermann et Jantzen & Thor-
mählen, domiciliés à Hambourg et représentés par M. Ed. Schmidt et le
capitaine Johann) transférérent à leur tour le titre “erritorial à M. Nachti-
gal, alors consul général et commissaire impérial de la côte occidentale de
l'Afrique. C’est donc à l’issue de ce processus qu: l'Allemagne put pro-
clamer son protectorat sur le Cameroun.

113. Des éléments qui précèdent découlent p usieurs faits incontes-
tables. Contrairement à ce qu’indique la Cour dans son arrêt, la procla-
mation allemande en date du 12 juillet 1884 ne faisait mention d’aucun
«protectorat colonial». La proclamation est intitulée «N° 212 — Notes
sur les protectorats allemands de la côte occidentale de l'Afrique». Cer-
taines parties de cette proclamation du 12 juillet 1884 méritent d’être
citées :

« Cameroun, Togo, côte des Esclaves, etc.

Le 12 juillet 1884, un protectorat allemand a été proclamé sur
l’ensemble de la région du Cameroun et, le 15 octobre de la même
année, la communication officielle suivante a été adressée par le

Gouvernement allemand aux principales puissances européennes et
au Gouvernement des Etats-Unis, avec nctification de l'étendue

275
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 575

exacte des territoires des côtes ouest et sud-ouest de l’ Afrique placés
sous la protection de l'Empire allemand:

Le baron von Plessen à lord Granville
Ambassade d'Allemasne, 15 octobre 1884.
[Traduction]

Le gouvernement de Sa Majesté l’empereur, afin de défendre plus
efficacement les intérêts commerciaux allemands sur la côte occiden-
tale de l'Afrique, a pris certaines régions de cette côte sous sa protec-
tion. Il a été procédé ainsi en vertu de traites dont certains ont été
conclus par M. Nachtigal, le consul général envoyé en Afrique occi-
dentale, avec des chefs indépendants, et en vertu de demandes de
protection formulées par des sujets de l’Empire ayant acquis certains
territoires par le biais de conventions avec des chefs indépendants.»
(Contre-mémoire du Nigéria, vol. IV, ann. 18, p. 83; les italiques
sont de moi.)

114. Il ressort du contenu de la proclamation précitée et du droit inter-
temporel de l’époque que, si l'Allemagne put se réclamer d’un titre dérivé,
ce fut d’une part en vertu des traités que M. Nachtigal, le consul général
allemand de l'époque, avait conclus avec des «chefs indépendants» du
Cameroun et, d’autre part, en vertu des demandes formulées au nom de
sujets de l’Empire ayant acquis certains territoires par le biais de conven-
tions avec des chefs indépendants. Soulignons donc que, de toute évi-
dence, l'Allemagne tenait son titre dérivé du traité qu’elle avait conclu
avec les rois et chefs et du transfert de souveraineté opéré par des sujets
allemands, transfert dont l’une des contreparties était le paiement du
«dash». C’est ainsi que l’Allemagne put affirmer que ces instruments, en
tant qu'ils fondaient son titre dérivé, l’habilitaient à conclure l’accord de
1913 avec la Grande-Bretagne.

115. Mais quel est le fondement du titre dé’ivé de la Grande-Bre-
tagne? La Grande-Bretagne ne pouvait prétendre tenir son titre dérivé
du seul traité de protection qu’elle avait conclu avec les rois et chefs du
Vieux-Calabar. Le traité n’a pas emporté cession de la souveraineté, alors
acquise aux rois et chefs du Vieux-Calabar, au profit de la Grande-Bre-
tagne. Il s’agit de toute évidence d’un traité de protection, et de protec-
tion seulement. Contrairement à l'intention de la Grande-Bretagne de
faire de Lagos sa colonie, le traité ne visait aucune acquisition de colonie
au Vieux-Calabar — j'y reviendrai dans la suite de mon opinion. Puisque
ni les rois, ni les chefs, ni le peuple du Vieux-Calaoar n’avaient l'intention
de transférer à la Grande-Bretagne la souveraineté sur leur territoire, l’on
peut donc en déduire que le Vieux-Calabar — Bakassi comprise — est
resté entre les mains de ses souverains et de son peuple.

116. La question qui se pose alors est celle de savoir quels sont l'effet
et l'importance juridiques qui sont à attacher à ce traité conclu en 1884
entre la Grande-Bretagne et les rois et chefs du Vieux-Calabar. Le pre-

276

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 576

mier point à examiner est celui de savoir si cet instrument constituait véri-
tablement un traité. Sans hésitation aucune, je réponds qu'il s’agissait
d’un traité international valide et contraignant, dans sa forme comme
dans son libellé.

117. Avant d'analyser linstrument proprement dit, il convient de ne
pas perdre de vue que tout traité doit, et c’est là une règle générale, être
interprété à la lumière de ses termes et des conditions dans lesquelles il a
été conclu. Dans l’avis consultatif rendu par la Cour permanente de Jus-
tice internationale en l’affaire des Décrets de nationalité promulgués en
Tunisie et au Maroc, la Cour fit observer ceci:

«L’étendue des pouvoirs d’un Etat protecteur sur le territoire de
PEtat protégé dépend, d’une part, des traités de protectorat entre
l'Etat protecteur et l'Etat protégé... Malgré les traits communs que
présentent les protectorats de droit international, ils possèdent des
caractères juridiques individuels résultant des conditions parti-
culières de leur genèse et de leur degré de développement.» (Avis
consultatif, 1923, C.P.T.E série B n° 4, p. 27.)

L’instrument se présente lui-même, dans son titre, comme un «traité pré-
liminaire conclu avec les rois et chefs du Vieux-Calabar, signé le 10 sep-
tembre 1884» (contre-mémoire du Nigéria, vol. FV, ann. 23, p. 107). Plus
loin, la disposition relative à la date d’entrée en vigueur débute par ces
termes: «Le présent traité avec les rois et chefs Ju Vieux-Calabar entre
en vigueur...» (/bid., ann. 23, p. 111; les italiques sont de moi.)

118. Le texte du traité laisse clairement apparaître que celui-ci est
fondé sur un accord quid pro quo. Si la Grande-Bretagne accepte de pro-
téger les cités-Etats du Vieux-Calabar, les rois et chefs du Vieux-Calabar,
pour leur part, acceptent de protéger les navires riarchands «naufragés à
l’intérieur des territoires du Vieux-Calabar; les rois et chefs leur appor-
teront toute l'assistance qu'ils peuvent, les ‘rotégeront contre les
pillages...» (ibid., ann. 23, p. 155; les italiques sont de moi).

119. Concernant la validité et la signification juridique du traité du
10 septembre 1884, il y a dès lors lieu de conclure que:

a) celui-ci était valide et avait force obligatoir: entre la Grande-Bre-
tagne et les rois et chefs du Vieux-Calabar —- pacta sunt servanda;

5) l'étendue du territoire des rois et chefs du Vieux-Calabar, c’est-à-dire
des cités-Etats du Vieux-Calabar, est bien connue et clairement déf-
nie par les descriptions et représentations cartographiques jointes au
contre-mémoire et à la duplique du Nigéria;

c} après avoir signé cet accord avec les rois et chefs du Vieux-Calabar, la
Grande-Bretagne avait l’obligation de protéger les territoires du
Vieux-Calabar et n’avait acquis aucune souveraineté sur les territoires
des rois et chefs du Vieux-Calabar;

d) la conclusion par la Grande-Bretagne, en 1913, d’un accord avec
l'Allemagne constituait une grave violation de l’obligation internatio-

277
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 577

nale qui lui incombait à l’égard des droits territoriaux des rois et chefs
du Vieux-Calabar;

e) la Grande-Bretagne ne pouvait céder ce qui ne lui appartenait pas.
L'affaire de V'Ile de Palmas peut illustrer ce point. Autant les Etats-
Unis n’avaient pas souveraineté sur l’île de Palmas, à eux cédée par
l'Espagne, autant l'Allemagne ne pouvait revendiquer un quelconque
titre conventionnel sur la presqu'île de Bakassi. Max Huber, dans la
sentence arbitrale, déclare: «II est évident que l'Espagne ne pouvait
transférer plus de droits qu’elle n’en possédait elle-même. » (Arbitrage
relatif à l’Zle de Palmas, Cour permanente d’arbitrage, sentence du
4 avril 1928, Nations Unies, Recueil des sentences arbitrales, vol. II,
p. 842; traduction française: Ch. Rousseau, Revue générale de droit
international public, t. XLII, 1935, p. 168.) Il poursuit en ces termes:
«Il est évident que, quelle que puisse être la juste interprétation d’un
traité, celui-ci ne peut être interprété comme disposant des droits
d'Etats tiers indépendants.» ( Ibid.) ;

f} comme déjà indiqué, il ne fait pas de doute que les rois et chefs
du Vieux-Calabar étaient dotés d’une personnalité juridique inter-
nationale.

120. L’avis consultatif rendu en 1975 dans l’affaire du Sahara occiden-
tal constitue à cet égard un excellent exemple. La personnalité interna-
tionale des rois et chefs du Vieux-Calabar fut clairement démontrée lors-
que ceux-ci rejetèrent certaines dispositions du traité de 1884, et en
particulier l’article VI garantissant la liberté de commerce sur l’ensemble
de leur territoire. Ainsi accord de 1913 n’avait-il pas privé les rois et
chefs du Vieux-Calabar de leur souveraineté territoriale; le droit à cette
souveraineté continua d’exister jusqu’au moment de l’accession du Nigé-
ria à l'indépendance en 1960. Il est extrêmement fâcheux d’avoir intro-
duit une distinction entre la situation de l’affaire du Sahara occidental
(C.LJ. Recueil 1975) et celle de la présente affaire, simplement parce que
l’une concerne l’Afrique du Nord et l’autre l’Afrique subsaharienne.

121. C’est pourquoi le Nigéria a affirmé dans ses écritures que la ces-
sion par le traité de 1913 de la presqu'île de Bakassi à l'Allemagne était

«contraire à la nature et aux dispositions du traité de protection
de 1884 conclu entre la Grande-Bretagne et le Vieux-Calabar,
contraire aux intérêts des habitants, contraire aux intérêts financiers
des détenteurs du titre relatif au Vieux-Calabar, qui auraient dû être
indemnisés, contraire à la limite occidentale reconnue du protectorat
allemand, contraire aux engagements antérieurs de l’Allemagne de
respecter la frontière du Rio del Rey et de re faire aucune acquisi-
tion à l’ouest de celle-ci, et contraire à l’aveu même de l’Aflemagne,
selon qui le traité ne portait pas sur l'acquisition ou la cession de
territoires» (contre-mémoire du Nigéria, vol. I, p. 170, par. 8.52).

122. Alors que le Cameroun soutient qu’il y a quelque difficulté à dis-
tinguer protectorat, Etat protégé et colonie, et que ces différentes entités

278

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 578

s’apparentent toutes, dans les faits, a des colonies, le Nigéria est en pro-
fond désaccord avec ce point de vue et donne plusieurs raisons a cela. De
la part du Cameroun, l’imprécision dans l’emploi des termes de protec-
torat, d’Etat protégé ou de colonie se comprend fort bien. L’accord du
12 juillet 1884 entre les rois Akwa et Bell, d’une part, et Woermann et
autres, d’autre part, bien que présenté comme un accord de protectorat,
emportait en fait de la part des premiers renonciation a leurs droits de
souveraineté, ce qui, dans la réalité, signifiait que le Cameroun devenait,
à compter de la date en question, colonie allemande. II en est de même
pour l'accord du 11 juillet 1884 conclu avec le chef de Bimbia. Mais ce
concept embrouillé est inconnu du système d’administration britannique.

123. En 1883 (soit un an avant la conclusion du traité de 1884),
sir Edward Hertslet, bibliothécaire du Foreign Office et expert en matiére
de droit international, donna du protectorat la définition suivante:

«Un protectorat suppose l’obligation incombant a un Etat puis-
sant de protéger et défendre un Etat plus faible contre ses ennemis
dans toutes les circonstances, ou seulement dans certaines circons-
tances particuliéres... Habituellement, le protectorat est établi par la
conclusion d’un traité: soit un traité entre, d’une part, l'Etat plus
puissant qui s’est engagé à défendre ou protéger l'Etat plus faible et,
d'autre part, l'Etat plus faible lui-même, scit un traité ayant pour
objet cette protection conclu entre, d’une part, la puissance protec-
trice et, d’autre part, d’autres puissances. » (Contre-mémoire du
Nigéria, vol. I, p. 102, par. 6.46.)

124. En réalité, à cette époque —- dans les années 1880 — , la politique
étrangère de la Grande-Bretagne ne consistait pas à acquérir davantage
de colonies, mais plutôt à conclure des traités de protection:

«Lord Granville [secrétaire d'Etat aux affaires étrangères] se rap-
pellera que le comité du cabinet, qui a étudié la question, a recom-
mandé que l’on ne cherche pas en ce moment à créer de nouvelle
colonie ou de nouvel établissement britannique, avec tout l’appareil
étatique nécessairement coûteux que cela suppose, mais que les
régions sur lesquelles notre autorité doit être établie restent pour
l'instant soumises au contrôle et à la supervision que le consul des
golfes du Bénin et du Biafra peut exercer moyennant des visites aussi
fréquentes que les circonstances le permetten’...» (/bid., vol. I, p. 103,
par. 6.48.)

125. Un juge anglais a défini en 1910 le «protectorat» en ces termes:
«Le pays protégé reste un pays étranger vis-a-vis de Etat protecteur...»
(Ibid, vol. I, p. 122, par. 6.81.)

126. Il s'ensuit que les protectorats ne sont ni des protectorats colo-
niaux ni des colonies. Les protectorats sont, à tous égards, des personnes
juridiques internationales, sont restés des Etats :ndépendants et ne sau-
raient être des «protectorats coloniaux» des puissances protectrices. De
ce fait, le traité de 1884 fit des cités-Etats du Vieux-Calabar et de leurs

279
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 579

territoires de simples protectorats de la Grande-Bretagne. Avant et après
1913, ces cités-Etats du Vieux-Calabar restèrent des protectorats indé-
pendants. Rien n’indique, au vu des actes et instruments de l’époque,
que le Vieux-Calabar, notamment Bakassi, et les autres territoires reven-
diqués par les rois et chefs aient pu être considérés comme colonie bri-
tannique, pas plus qu’il ne ressort du traité que le Vieux-Calabar, et
notamment Bakassi, ait acquis le statut de «protectorat colonial». La
Grande-Bretagne elle-même ne décrivit jamais ce territoire comme tel, et
rien ne permet de conclure qu’elle lait jamais considéré comme tel.
Conformément à l’article 31 de la convention de Vienne de 1969 sur le
droit des traités, et à la lumière du droit international coutumier, le
terme «protectorat» doit être interprété dans son sens ordinaire, c’est-à-
dire comme visant bel et bien un protectorat, et non un «protectorat
colonial». La Grande-Bretagne n’a, à aucun moment, exercé un contrôle
territorial ou une souveraineté sur ces cités-Eta:s. Il s'agissait pour la
Grande-Bretagne de pays étrangers et c’est ainsi qu’elles étaient traitées
par le Foreign Office. La Grande-Bretagne avait donc pour stricte obli-
gation juridique de protéger les droits des rois et chefs du Vieux-Calabar
tels que reconnus par le droit international et de ne pas transférer leur
souveraineté territoriale à un autre Etat, à leur irisu et sans leur consen-
tement.

La consolidation historique et les effectivités à Bakassi

127. La consolidation historique constitue le pilier central de la reven-
dication du Nigéria sur le territoire de la presqu'île de Bakassi. Cette
revendication s’appuie sur le titre originel des rois et chefs du Vieux-
Calabar, titre ancien et dont témoigne le traité conclu en 1884 avec la
Grande-Bretagne. La presqu'île de Bakassi fut pendant longtemps pos-
session territoriale des rois et chefs du Vieux-Calabar, qui, s’y étant ins-
tallés au XVII* siècle, l’occupèrent paisiblement jusqu’en 1884 et au-delà,
jusqu’au moment de la conclusion du traité entre la Grande-Bretagne et
l'Allemagne en 1913. L'exercice de ce droit de souveraineté sur l’en-
semble de ces territoires, associé à une possession continue de ceux-ci,
se poursuivit durant toute la période des mandats de la Société des
Nations, puis de la période des tutelles et jusqu’à l'indépendance. Rien
ne porta donc jamais atteinte à ces droits territoriaux n1 ne troubla cette
occupation des territoires concernés, même après la conclusion du
traité de 1913. Les rois et chefs du Vieux-Calabar ne furent pas partie au
traité de 1913, et n'avaient pas été consultés à son sujet.

Les conseils du Nigéria n’ont eu de cesse de reposer les mêmes ques-
tions tout au long de la procédure orale — des questions que la Cour n’a
pas examinées et auxquelles elle n’a pas répondu dans son arrêt: qui
aurait donné à la Grande-Bretagne le droit de céder Bakassi? Quand? Et
comment?

128. Quel qu’ait pu être le statut juridique du traité de 1913, celui-ci ne
revêtait aucunement force obligatoire, et ne pouvait donc l'emporter sur

280
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 580

le titre originel, ni sur les droits réels élémentaires des rois et chefs du
Vieux-Calabar. Il s’ensuit que le traité de 1913 fut sans effet sur les droits
en question.

129. La revendication par le Nigéria d’un titre historique a conduit le
Cameroun à soulever un certain nombre d’objections à cet égard, objec-
tions qui concernent principalement la question des effectivités, celle de la
stabilité des frontières et celle de l’acquiescement. Ces objections ne sau-
raient toutefois faire échec à la revendication, par le Nigéria, d’un titre
historique.

130. Le Nigéria étaye au moyen de quatre arguments sa thèse selon
laquelle il serait le détenteur du titre originel:

a) l'occupation de longue date de ce territoire per le Nigéria et des res-
sortissants nigérians, qui constitue une consolidation historique du
titre et confirme le titre originel des rois et chefs du Vieux-Calabar
dévolu au Nigéria au moment de l’indépendance en 1960;

b) l'administration effective de ce territoire par 12 Nigéria en qualité de
souverain, administration qui n’a jamais suscité de protestation;

c) les manifestations de souveraineté du Nigéria, en même temps que
lacquiescement du Cameroun à la souveraineté nigériane sur la
presqu'île de Bakassi;

d) la reconnaissance par le Cameroun de la souveraineté nigériane
(contre-mémoire du Nigéria, vol. I, p. 211, par. 10.2).

131. Les rois, les chefs et la population du Vieux-Calabar étant les
titulaires du titre originel des cités-Etats du Vieux-Calabar, avec tous les
droits que cela leur confère sur leurs territoires, il en est allé ainsi jusqu’à
l'accession du Nigéria à l’indépendance le 1% octobre 1960.

132. Il ne faudrait pas perdre de vue que, conformément au para-
graphe 3 de l’article 31 de la convention de Vienne sur le droit des traités
de 1969, une frontière fondée sur un titre juridique peut être à tout mo-
ment déplacée, modifiée ou ajustée en fonction das réalités concrètes, et
notamment des habitudes des populations le long de cette frontière.

133. En outre, le Nigéria soutient que, en ver:u de son titre originel
fondé sur la consolidation historique, ses droits sur la presqu'île de
Bakassi sont restés intacts jusqu’à la date de la conclusion du traité de
1913 et au-delà. Il affirme que:

a) jusqu’en 1913, les rois et chefs du Vieux-Calabar avaient souveraineté
sur la presqu'île de Bakassi; et que

b) le traité anglo-allemand du 11 mars 1913, dans la mesure où son but
était de céder à l'Allemagne un titre territor:al que la Grande-Bre-
tagne ne possédait pas et qu'il n’était pas en son pouvoir de céder,
n’a pas transféré la souveraineté territoriale sur Bakassi à lPAïle-
magne. La situation antérieure n’a pas été modifiée et, par consé-

281
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 581

quent, les rois et chefs du Vieux-Calabar ont conservé leur titre
(contre-mémoire du Nigéria, vol. I, p. 203, par. 9.73).

134. La Cour rejette la revendication sur la presqu'île de Bakassi avan-
cée par le Nigéria à partir de la thèse de la consolidation historique (arrêt,
par. 220). Il ne s’agit pas là d’une simple théorie, et encore moins d’une
invention, de la part du Nigéria. Sur le plan jurisprudentiel, la notion de
consolidation historique s’est développée à partir de l’une des premières
affaires soumises à la Cour. Dans l'affaire des Pécheries (Royaume-Uni
c. Norvège) en 1951, la Cour a décidé que la Norvège détenait, sur la mer
territoriale qu’elle avait délimitée par un système de lignes droites de base
dès 1869, un titre opposable à tous les autres Etats. L'évolution de ce
principe est par essence fondée sur la tolérance. De nombreuses années
durant, plusieurs Etats, y compris le Royaume-lJni, avaient reconnu le
«titre» sur cette mer territoriale revendiquée par la Norvège. Dans
l'exposé de ses conclusions, la Norvège se prévalut d’un «titre histo-
rique», affirmant que les droits d’exception qui étaient les siens dans ce
secteur particulier de la mer étaient fondés au regard de Vhistoire, invo-
quée de pair avec d’autres facteurs. Le Royaume-Uni releva un certain
nombre de contradictions et d’incertitudes dans la pratique norvégienne
générale. La Cour, estimant qu'il n’y avait pas lien d'accorder une impor-
tance exagérée aux contradictions en question, ni d’insister outre mesure
sur celles-ci, se prononça de la manière suivante:

«Sur la base de ces considérations, et en labsence de preuve
contraire convaincante, la Cour est fondée à dire que les autorités
norvégiennes ont appliqué leur système de délimitation d’une façon
suivie et constante depuis 1869 jusqu’à la nzissance du différend.

La tolérance générale des Etats étrangers à l’égard de la pratique
norvégienne est un fait incontesté. Durant une période de plus de
soixante ans le Gouvernement du Royaume-Uni lui-même n’a élevé
aucune contestation à ce sujet.» (C.1.J. Recueil 1951, p. 138.)

Dans le prolongement de celle des Pécheries, une autre affaire, celle des
Minquiers et Ecréhous, fut, en 1953, l’occasion pour la Cour d’observer
que:

«Les deux Parties soutiennent qu’elles ont, chacune, un titre ancien
ou originaire sur les Ecréhous et les Minquiers, qui a toujours été
conservé sans jamais se perdre. L'espèce actuelle ne présente donc
pas les caractéristiques d’un différend relaiif à l’acquisition de la
souveraineté sur un territoire sans maitre {terra nullius).» (CLJ.
Recueil 1953, p. 53.)

La Cour ajouta: «fele qui, de l’avis de la Cour, a une importance déci-
sive, ce ne sont pas les présomptions indirectes deduites d'événements du

282
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 582

Moyen Age, mais les preuves se rapportant directement à la possession
des groupes des Ecréhous et des Minquiers» (C.1.J. Recueil 1953, p. 57).

135. Ce principe, qui a évolué au fil des ans, en parallèle avec les effec-
tivités, veut qu’un territoire qui n’est pas terra nullius, qui est habité, sur
lequel une souveraineté territoriale s’est exercée des années durant ouver-
tement, de façon paisible, sans interruption ni entrave de quelque nature
que ce soit, soit reconnu en droit international £u nom de la consolida-
tion historique. Une longue liste de publicistes éminents, parmi lesquels
Charles De Visscher, Robert Jennings et George Schwarzenberger,
adhèrent à ce principe.

136. Outre l'affaire des Minquiers et Ecréhous et l'avis consultatif
rendu par la suite en celle du Sahara occidental, la Chambre de la Cour,
dans son arrêt rendu en l’affaire du Différend f-ontalier terrestre, insu-
laire et maritime (El Salvador/ Honduras; Nicaragua (intervenant),
devait également souscrire à ce principe en ces termes: «[e]n premier lieu,
il ne faut pas oublier que les divisions coloniales espagnoles en Amérique
espagnole n'avaient pas, prises individuellement, de titre «originel» ou
«historique», comme on entend ces notions en droit international»
(C.LJ. Recueil 1992, p. 565, par. 345). L’arrét a oute:

«Lorsque la limite administrative en cause était mal définie ou
lorsque son emplacement était contesté, le comportement des deux
Etats nouvellement indépendants dans les années qui ont suivi l’indé-
pendance pouvait très bien, de l’avis de la Chambre, fournir une
indication quant à l’emplacement de la frontière, soit dans l’idée
commune que s’en faisaient les deux Parties, soit dans l’idée que s’en
faisait l’une d’entre elles et en fonction de laquelle elle avait agi,
l’autre ayant acquiescé... Cet aspect de la question revêt une impor-
tance particulière en ce qui concerne le statut des îles, en raison de
leur histoire.» (Ibid. )

137. Lorsque l’on évoque la jurisprudence, il y a lieu de mentionner
également l'évolution du principe en question, :nême lorsqu'il entre en
conflit avec un titre conventionnel ou juridique, puisque la Cour estime
que linvocation de la théorie de la consolidation des titres historiques ne
saurait conférer au Nigéria le titre sur Bakassi, < dès lors que l’«occupa-
tion» de la presqu'île était contraire à un titre conventionnel préexistant
détenu par le Cameroun» (arrêt, par. 220). Je pense à l'affaire du Diffé-
rend frontalier (Burkina Fasol République du Mali), que le Cameroun a
abondamment invoquée, citant en particulier le 5aragraphe 63 de l'arrêt
rendu dans celle-ci, d’ailleurs repris dans l’affaire du Différend frontalier
terrestre, insulaire et maritime (El Salvador! Honduras; Nicaragua (inter-
venant) ) de 1992. Ce qui ressort clairement de la présente espèce, c’est
que, même si l’on accorde au titre juridique la reconnaissance qui lui est
due, la préférence doit être donnée au titre originel du Nigéria, et ce,
compte tenu des effectivités des cités-Etats du Vieux-Calabar, de la topo-

283
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 583

nymie de Bakassi, de l’administration de Bakassi en tant que partie du
Nigéria au cours de la période comprise entre 1913 et 1960, de l’exercice
de l’autorité par des chefs traditionnels, des actes d’administration pai-
sibles et des effectivités du Nigéria aprés 1960, des activités de maintien de
l’ordre et d’enquête pénale, de l’octroi de permis de prospection pétro-
lière, des mesures prises dans les domaines de lia santé publique et de
l'éducation, de la participation aux élections parlementaires, de la percep-
tion de droits de douane, de l’utilisation de passeports nigérians par la
population de la presqu'île de Bakassi, et même des preuves de rivalités
internes nigérianes concernant Bakassi. Tous ces éléments sont réperto-
riés et documentés dans un ensemble d’annexes présenté comme regrou-
pant les «documents relatifs à l’exécution» et dest né à établir, au-delà de
tout doute possible, le bien-fondé de la revend cation du Nigéria sur
Bakassi, qui s’appuie sur la consolidation historique. Ces éléments pré-
sentés par le Nigéria n’ont, pour la plupart, pas été réfutés par le Came-
roun, lequel s’appuie seulement sur le titre conventionnel fondé sur le
traité du 11 mars 1913 — thèse à laquelle la Cour a fait droit.

x * %

138. Quelle est la pertinence des effectivités allemandes postérieures à
1913? Si ’Allemagne avait mis en place une administration effective sur
la presqu’ile de Bakassi entre le 11 mars 1913 et août 1914, lorsque la
première guerre mondiale a éclaté, il y aurait au moins là, implicitement,
un élément concret, indiquant clairement qu'il y avait eu occupation par
l'Allemagne de territoires revendiqués par les rois et chefs du Vieux-Ca-
labar. En outre, cela aurait pu permettre de déterminer si une telle occu-
pation aurait été acceptée ou non par les rois, les chefs et la population
du Vieux-Calabar dans la presqu'île de Bakassi. Cela aurait par ailleurs
constitué une manifestation de la revendication de souveraineté par l’Alle-
magne. H est à présumer que cela aurait certainement provoqué un inci-
dent, voire une révolte. C’est ainsi qu’en 1913, année de la conclusion du
traité, les rois et chefs du Vieux-Calabar élevèrent une vigoureuse protes-
tation, à la fois à Calabar et à Londres, contre une proposition émanant
apparemment du Gouvernement britannique et visant à modifier le régime
foncier alors en vigueur dans la région. La protestation fut si vigoureuse
qu'elle fit l’objet d’un débat au Parlement britannique et que le Gouver-
nement britannique de l’époque nia avoir fait une telle proposition. Le
Cameroun n’a pas réfuté cette absence d’effectivités allemandes sur le ter-
rain entre 1913 et 1914. Après la guerre non plus, rien n'indique qu'il y
ait eu des effectivités, même lorsque la Grande-Bretagne, la France et la
Belgique occupèrent ce qui était alors les colonies et protectorats alle-
mands. Beaucoup de ce que le Cameroun a dit sur ce point pour réfuter
la position du Nigéria n’a rien à voir avec des effectivités. Le Cameroun
s’est plutôt borné à traiter de la non-ratification du traité de 1913, sur le
plan interne et sur le plan international.

x * x

284
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 584

139. A l'issue de la constitution de la Société des Nations, au lende-
main de la première guerre mondiale, la partie méridionale du Cameroun
fut placée sous administration britannique, en appiication d’un accord de
mandat. Au lendemain de la seconde guerre mondiale, en 1945, le Came-
roun méridional fut placé sous tutelle britannique. L’administration du
Cameroun fut assurée par la France, tant au cours de la période des man-
dats qu’au cours de celle des tutelles. L’argumen: avancé par le Came-
roun est que la situation des territoires administrés se modifia au cours de
la période des mandats et de celle des tutelles, la Société des Nations
(après 1919), puis les Nations Unies (après 1946), ayant donné pour in-
struction stricte à la Grande-Bretagne et à la France de se conformer aux
accords conclus avec elles sur le Cameroun septentrional et le Cameroun
méridional.

140. Le Cameroun affirme que ces territoires administrés furent définis
par les instruments de 1919 et de 1931, et que les puissances adminis-
trantes n'étaient pas habilitées à en modifier les frontières sans le
consentement de la Société des Nations, puis de l'Organisation des Nations
Unies, lesquelles, par l’intermédiaire de commissions créées par elles,
exerçaient une supervision constante sur l'administration des territoires
confiés aux puissances administrantes. Le Cameroun en conclut que ces
actes confirment les frontières telles qu’elles étaient déjà reconnues.

141. Le Nigéria ne nie pas certains de ces faits historiques. Ce qu’il dit
en substance, c’est que tout cela n’a porté atteint: ni aux droits territo-
riaux des rois et chefs du Vieux-Calabar, ni par le suite, en 1960, à ceux
du Nigéria. Pour l'essentiel, les activités du conseil et de la Qua-
trième Commission des Nations Unies se limitère it à la présentation de
propositions, à des discussions quant aux possibilités de délimitation et
de démarcation et à la réception de rapports sur l’administration de ces
territoires (CR 2002/4, p. 21, par. 13 (Ntamark)) Le conseil du Came-
roun a toutefois expliqué que

«[lja Commission se pencha par exemple plus d’une fois sur des pro-
positions d’ajustements relativement mineurs de la ligne frontière
destinés à prendre en compte les réalités ethniques. [ faut bien sûr se
garder d’exagérer l'importance des efforts déployés, lesquels s’inscri-
virent toujours dans le cadre de cette possibilité laissée par les man-
dats de modifier légèrement la frontière.» (Jbid., p. 20, par. 10 (Nta-
mark).)

La presqu'île de Bakassi pouvait-elle être concerrée par cette possibilité
d’ajustements et de modifications «destinés à prendre en compte les
réalités ethniques» ?

142. Il est significatif, comme je l’ai fait observer plus haut, que les
deux instruments organisant les régimes de mandat et de tutelle aient Pun
et l’autre fait état de la nécessité de procéder à des ajustements et à des
modifications de la frontière «dans l’intérêt des habitants» (contre-mé-
moire du Nigéria, annexes 51 et 56). Ce n’est pas un hasard si cette néces-
sité de procéder à des ajustements et à des modifications fut mentionnée

285
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 585

à l’article premier de chacun de ces instruments. Les rédacteurs avaient-
ils à l’esprit le cas de la presqu'île de Bakassi? Je l’ai dit plus haut: la
Cour, dans son arrêt, a omis de répondre à ces questions; celles-ci, non
résolues, se posent encore aujourd’hui.

143. Le point de vue du Nigéria, tel que celui-ci l’a exprimé tout au
long de ses écritures, est que, tout au long de la période du mandat et de
celle de la tutelle, la presqu'île de Bakassi est restée territoire des rois, des
chefs et de la population du Vieux-Calabar et que, après 1960, elle est
devenue, pour le rester jusqu’à ce jour, partie intégrante du Nigéria:

«De fait, l'attitude générale des responsables nigérians et britan-
niques en ce qui a trait à la presqu'île de Bakassi a été d’une remar-
quable constance pendant plus d’un siècle. Qu’elle fit partie à l’ori-
gine des domaines des rois et chefs du Vieux-Calabar ou par la suite
de leurs domaines mais sous réserve des droits reconnus à la Grande-
Bretagne par le traité de protectorat de 1884, ou qu'elle se trouvât
soumise au régime du mandat et de la tutelle jusqu’à l'accession du
Nigéria à l'indépendance en 1960, Bakassi a toujours été administrée
à partir du Nigéria et comme faisant partie dz l’entité politique nigé-
riane.» (Duplique du Nigéria, vol. I, p. 66, par. 2.27.)

144. Le Nigéria soutient en outre que si des différences peuvent en
principe exister entre mandat et tutelle, d’une part, et administration et
protectorat, de l’autre, sur le terrain et dans la pratique il n'existe aucune
différence de cette nature. Dans la réalité, ces changements n’ont eu
d’effet ni sur le titre historique revendiqué par le Nigéria, ni sur les effec-
tivités dont celui-ci se réclame. Le Nigéria explique cette position de la
façon suivante:

«En fait, après la première guerre mondiale, l’ensemble du terri-
toire du Cameroun sous mandat britannique fut administré comme
faisant partie du protectorat du Nigéria, de sorte que la distinction
entre territoire sous mandat et territoire sous protectorat, bien
qu’admise en principe, était pour ainsi dire dénuée de toute impor-
tance pratique pour la population de Bakassi et de Calabar. Au quo-
tidien, administration britannique ou locale n’avait aucun besoin
de distinguer entre ce qui avait pu étre un ancien territoire allemand
et ce qui était un territoire nigérian sous p-otection britannique.»
(Contre-mémoire du Nigéria, vol. I, p. 182, sar. 9.11.)

En outre «[e]n tout état de cause, il n’[était] pas question d’une autorité
non britannique ni de mettre fin aux pouvoirs traditionnels des rois et
chefs du Vieux-Calabar» (ibid., par. 9.12) et «[lje pouvoir de fait conti-
nufait] d’être exercé par ceux qui sont la source traditionnelle du pouvoir
et de l’autorité dans la presqu'île, c’est-à-dire les rois et chefs du Vieux-
Calabar» (ibid. ).

145. A mon avis, et en dépit de la décision de la Cour, la thése du
Nigéria, qui s’appuie sur la consolidation historique et les effectivités, est

286
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AHIBOLA) 586

fondée, comme le montrent mes précédentes observations. La thèse du
Nigéria à été présentée par l’un de ses conseils de la manière suivante:

«La Grande-Bretagne elle-même, bien sûr, en tant que partie au
traité de 1913, était susceptible de partir du principe que le traité
avait défini la frontière entre le protectorat et ce qui allait devenir le
Cameroun britannique. Mais la présomption, ou la croyance, ne
saurait constituer le fondement d’un titre juridique; on ne saurait
prétendre que Bakassi relevait, en droit, du Cameroun britannique
pour la seule raison que la Grande-Bretagne «pensait» que tel était
le cas. Aussi forte qu'elle ait pu être, la conviction erronée de la
Grande-Bretagne ne saurait rétrospectivement pallier le fait que cet
Etat n’avait pas le pouvoir de céder Bakassi, pas plus qu’elle ne sau-
rait lui conférer un pouvoir que le traité de protection ne lui avait, à
l'évidence, pas reconnu. Tous les actes accomplis par la Grande-Bre-
tagne sous les régimes de mandat et de tutelle, qui impliquaient une
dissociation entre la presqu'île de Bakassi et le protectorat, ou pou-
vaient être interprétés comme ayant cet effet, étaient ainsi entachés
d’irrégularités. Et ce, qu’il s’agit d’actes purement administratifs,
d’actes d’administrations locales, d’actes de gouvernement, ou encore
d’actes législatifs (tels que la Governor’s Nor'‘hern Region, Western
Region and Eastern Region (Definition of Boundaries) Proclamation
[Proclamation sur la région nord, la région ouzst et la région est por-
tant définition des frontières de 1954]). Que'le que soit la période
considérée, la question cruciale demeure en suspens — de qui la
Grande-Bretagne avait-elle recu le pouvoir de céder Bakassi? Quand?
Et comment?» (CR 2002/8, p. 64, par. 109 (Watts).)

La question du titre juridique

146. La question du titre est en l’espèce quasiraent omniprésente, les
deux Parties revendiquant chacune l’une ou l’autre forme de titre: titre
juridique, titre originel, titre conventionnel ou titre historique. Le Came-
roun revendique la souveraineté sur la presqu'île de Bakassi en alléguant
que celle-ci lui reviendrait de droit en vertu d’un titre juridique émanant
notamment de l’accord du 11 mars 1913 entre la Grande-Bretagne et
l'Allemagne. Le Nigéria, quant à lui, prétend détenir le titre originel ou
historique, comme l’atteste en partie le traité du 1() septembre 1884 entre
les rois et chefs du Vieux-Calabar et la Grande-Bretagne. La question qui
se pose ici est de savoir quel sens attribuer au mot «titre» dans le
contexte de l’affaire et en droit international. Le Cameroun est parvenu à
persuader la Cour que ce mot ne pouvait s'entendre qu’au sens de titre
conventionnel ou juridique. Or, il me semble que le mot «titre» a un sens
plus large que cela et ne devrait pas être nécessairement ou uniquement
interprété au sens de titre écrit, mais au sens des droits détenus par une
partie sur un territoire, ce qui, selon moi, inclut non seulement le titre
juridique mais également tout droit réel.

147. En l'affaire du Différend frontalier terrestre, insulaire et maritime

287
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 587

(El Salvador/ Honduras; Nicaragua (intervenani)), la Chambre de la
Cour a examiné la question du sens du mot «titre» et l’a défini comme
suit:

«Le mot «titre» a en fait, dans la présente instance, été parfois
employé de telle manière qu’on ne sait pas très bien parmi ses divers
sens possibles lequel lui attribuer; il est donc peut-être utile de rap-
peler certaines distinctions fondamentales. Comme l’a fait observer
la Chambre constituée dans l'affaire du Différend frontalier, en
général le mot «titre» ne renvoie pas uniquement à une preuve docu-
mentaire, mais «peut … viser aussi bien tou" moyen de preuve sus-
ceptible d'établir l'existence d'un droit que la source même de ce
droit».» (C.I.J. Recueil 1992, p. 388, par. 45; les italiques sont de
moi.)

148. En outre, en cette même affaire, la Cour a précisé, à propos de
l'emploi des mots «titre juridique» et «effectivités», que

«La Chambre se doit encore de dissiper un malentendu qui pour-
rait résulter de la distinction susvisée entre «conflits de délimitation»
et «conflits d'attribution territoriale». Cette distinction a entre autres
effets d’opposer «titres juridiques» et «cffectivités». Dans ce
contexte, l'expression «titre juridique» semble se référer exclusive-
ment à l’idée de preuve documentaire. I/ est à peine besoin de rap-
peler que ce n'est pas là la seule acception du mot «titre». Les
Parties ont d'ailleurs fait usage de ce terme en des sens divers.»
(CL. J. Recueil 1986, p. 564, par. 18; les italiques sont de moi.)

149. Il semble que le mot «titre» et même les mots «titre juridique»
doivent effectivement s’entendre au sens large e de manière souple et
recouvrent non seulement la preuve documentaire stricto sensu, mais
encore les autres éléments à même d'établir les droits des Parties.

150. La Cour, en se prononçant en faveur du Cameroun, s’est appuyée
sur le prétendu titre Juridique détenu par ce pays et a rejeté la thèse du
Nigéria fondée sur les effectivités au motif que celles-ci seraient contra
legem, malgré l'occupation et l'administration de longue date du terri-
toire par le Nigéria. La Cour s’est pour cela appuyée sur sa jurisprudence
en l'affaire du Différend frontalier (Burkina Faso/ République du Mali).
Une nouvelle fois, et avec tout le respect dû à la Cour, je crois fermement
qu'elle n’a pas appliqué tout le ratio decidendi de l'arrêt en cette affaire,
dont l'essentiel figure au paragraphe 63, qui se lit comme suit:

«Le rôle joué en la présente affaire par ces effectivités est com-
plexe et la Chambre aura à peser soigneusement leur valeur juridique
dans chaque cas d'espèce. Elle doit cependant indiquer dès à présent,
en termes généraux, la relation juridique qui existe entre les «effec-
tivités » et les titres servant de base à la mise en œuvre du principe de
Puti possidetis. A cet effet plusieurs éventualités doivent être distin-
guées. Dans le cas où le fait correspond exactement au droit, l’«ef-

288
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 588

fectivité» n'intervient en réalité que pour confirmer l’exercice du
droit né d’un titre juridique. Dans le cas où le fait ne correspond pas
au droit, où le territoire objet du différend est administré effective-
ment par un Etat autre que celui qui possède les titres juridiques, il y
a lieu de préférer le titulaire du titre. Dans l'éventualité où l’«effec-
tivité» ne coexiste avec aucun titre juridique, elle doit inévitablement
être prise en considération. Il est enfin des cas où le titre juridique
n'est pas de nature à faire apparaître de façon précise l'étendue ter-
ritoriale sur laquelle il porte. Les « effectivités» peuvent alors jouer
un rôle essentiel pour indiquer comment le titre est interprété dans la
pratique.» (C.I I. Recueil 1986, p. 586-587, par. 63; les italiques sont
de moi.)

151. Dans le paragraphe pertinent qui vient d’être cité sont décrits les
rapports entre effectivités et titre juridique. La Cour, puisqu'elle a fondé
sa décision sur ce paragraphe précis de l’un de ses arrêts, aurait dû en
préciser les termes et l’appliquer dans son intégra:ité, et non en appliquer
une partie et en exclure une autre. C’est là le grave oubli commis par le
Cameroun en interprétant le paragraphe de l’arrêt rendu en l'affaire du
Différend frontalier (Burkina Fasol République du Mali). M. Maurice
Mendelson présente l'argumentation du Cameroun d’une manière assez
étrange :

«Il faut ... chercher la raison [de mon embarras] dans la définition
lapidaire du rôle des effectivités qu’a donnée la Chambre de la Cour
dans l’affaire du Différend frontalier (Burkina FasolRépublique du
Mali). La partie de cette définition qui nous intéresse ici commence,
comme vous le savez, en ces termes: «Dans le cas ou le fait corres-
pond exactement au droit, où une administration effective s’ajoute à
Puti possidetis juris, V«effectivité» n’intervicnt en réalité que pour
confirmer l’exercice du droit né d’un titre juridique.» Jusqwici, cela
correspond exactement a la situation du Carieroun: comme celui-ci
a un titre valable, toutes les preuves d’effectivités qu’il apporte ont
un caractère purement confirmatif. En revanche, le Nigéria se trouve,
à notre avis, très exactement dans la situatior décrite à la phrase sui-
vante: «Dans le cas où le fait ne correspond pas au droit, où le ter-
ritoire objet du différend est administré effectivement par un Etat
autre que celui qui possède le titre juridique, il y a lieu de préférer le
titulaire du titre.» Cela posé, il n’y a logiquerient plus grand-chose à
ajouter. D’où mon léger embarras à l’idée de devoir aborder malgré
tout cette question devant vous.» (CR 2002/4, p. 35, par. 1.)

152. Le savant conseil du Cameroun a de tout: évidence choisi d’exa-
miner la première partie de ce paragraphe sans ter ir compte de la suite de
celui-ci, où est pourtant précisé le rôle des effectivités:

« Dans l'éventualité où l'«effectivité» ne coexiste avec aucun titre
juridique, elle doit inévitablement être prise en considération. Il est

289
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 589

enfin des cas où le titre juridique n'est pas de nature à faire appa-
raître de façon précise l'étendue territoriale sur laquelle il porte.
Les «effectivités» peuvent alors jouer un rôle essentiel pour indiquer
comment le titre est interprété dans la pratique.» (C.LJ. Recueil
1986, p. 587, par. 63; les italiques sont de moi.)

153. La Cour a-t-elle été induite en erreur? Nul doute, à la lecture du
paragraphe 63, qu’il faille donner la préférence au «titulaire du titre».
Mais, avec tout le respect dû à la Cour, cela ne veut pas dire que le titu-
laire du titre soit nécessairement détenteur de la souveraineté territoriale.
Tout ce qu’indique le texte de ce paragraphe, c’est que le titulaire devrait
avoir la préférence, mais celle-ci n’est pas absolue. L’énoncé laisse sub-
sister un droit, tout aussi légitime, que la Cour devrait reconnaître à la
partie qui peut se prévaloir d’effectivités. Comme :! est indiqué à la fin du
paragraphe en question, «/djans l'éventualité où l'«effectivité» ne
coexiste avec aucun titre juridique, elle doit inévitablement être prise en
considération». C’est nécessairement sous cet angle que la Cour devrait
examiner la question des effectivités. Si l’on se penche avec soin sur la
situation dans la presqu'île de Bakassi, il apparaît que la Cour ne saurait
s’appuyer sur ce précédent pour décider que la revendication du titulaire
d’un titre est exclusive et absolue. La Cour aurait dû prendre acte du fait
que des Nigérians s'étaient installés à Bakassi depuis la nuit des temps,
qu'ils avaient prêté allégeance à leurs rois et chefs, et qu'ils y avaient in-
stallé une administration et déployé d’autres activités civiles en tant que
Nigérians.

154. La Cour, au paragraphe 222 de son arrêt, enumére les activités du
Nigéria sur le territoire de Bakassi, ses actes d’adrainistration publique et
son action dans le domaine social. Il y est fait mention d’activités remon-
tant à 1959, c’est-à-dire avant que le Nigéria n’accède à l’indépendance.
La Cour reconnaît en outre que le Nigéria a confirmé la plupart de ces
activités à Bakassi, preuves à l’appui et «de façon extrêmement détaillée »
(arrét, par. 222). La Cour convient également avec le Nigéria qu’«[i]l n’y
a de même aucune raison de douter du caractère efik et effiat de la topo-
nymie des localités de cette presqu'île, ni des relations entre leurs habi-
tants et le Nigéria» (ibid, par. 221). Par ailleurs, la Cour reconnaît
comme avéré le fait que «la prestation de services d’enseignement dans
les agglomérations de Bakassi semble largement nigériane» (ibid.,
par. 222). Pour toutes ces raisons, la Cour aurait dû se prononcer en
faveur de la thèse du Nigéria fondée sur la consol dation historique et les
effectivités.

LA DÉLIMITATION MARITIME

155. Le Cameroun, invoquant le titre conventionnel qu’il prétend tirer
du traité du 11 mars 1913 et de la carte TSGS 2240 y annexée, affirme
que la frontière maritime devrait commencer à l'embouchure de
l'Akwayafé. Le Nigéria, invoquant pour sa part la consolidation histo-
rique, fait valoir que la délimitation devrait commencer à l'embouchure

290

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 590

du Rio del Rey. Après avoir soigneusement pesé les arguments des deux
Parties, je suis parvenu a une décision contraire à celle de la Cour: la déli-
mitation maritime devrait commencer à l'embouchure du Rio del Rey,
raison pour laquelle j’ai voté contre le paragraphe 325 IV B) de l’arrêt
rendu par la Cour.

156. Se pose ensuite la question de savoir si une délimitation maritime
quelconque a déjà été effectuée par les Parties.

157. La frontière maritime peut être divisée er: deux secteurs: le pre-
mier concerne la délimitation jusqu’au point «G»; le second, soit au-delà
de ce point «G», reste, selon les Parties, à délimiter. Les accords consi-
dérés par la Cour comme portant délimitation sont: l’accord anglo-
allemand du 11 mars 1913, l'accord entre le Cameroun et le Nigéria
du 4 avril 1971, comprenant la déclaration de « Yaoundé II» et la carte
de l’Amirauté britannique n° 3433 qui lui est annexée, et l’accord entre
le Cameroun et le Nigéria du 11 juin 1975 (la déclaration de Maroua).

158. Le Cameroun soutient que la ligne qui a été adoptée est une
«ligne de compromis» née des travaux de la commission mixte créée à cet
effet. Il fait valoir en conséquence que le premier segment de la frontière
maritime depuis l'embouchure de l’Akwayafé juscu’au point 12 a été fixé
sur la base d’un compromis.

159. Le Nigéria a sans ambiguïté exprimé sa position — à laquelle je
souscris : il n’est pas lié par ces déclarations. Il ressort très clairement du
libellé de la déclaration de Yaoundé II que cette réunion s’inscrivait dans
le cadre d’une série de rencontres portant sur la frontière maritime, sous
réserve de la tenue de nouvelles discussions lors de réunions ultérieures.
Cette interprétation est confirmée par le texte du communiqué conjoint
publié à l’époque, ainsi que par la note interne nigériane du 20 mai 1975
sur la réunion suivante. La position du Nigéria après la réunion de
Yaoundé IT a également été précisée dans la lettre du 23 août 1974, adres-
sée par le chef d’Etat nigérian, le général Gowon, au président camerou-
nais Ahidjo.

La déclaration de Maroua

160. Le Cameroun affirme que la déclaration de Maroua est l’un des
trois instruments juridiques internationaux délimitant le tracé du premier
secteur de la frontière maritime. Il fait valoir que le prolongement de la
frontière maritime vers le sud, du point 12 jusqu’au point G, a été
approuvé par les deux chefs d'Etat qui «se sont mis entièrement d’accord
sur le tracé précis de la frontière maritime».

161. Le Cameroun explique en outre que l’accord avait pour objectif
déclaré de prolonger la délimitation de la frontière maritime entre les
deux pays du point 12 au point G, comme le montre le communiqué
conjoint signé par les deux chefs d'Etat (CR 20026, p. 18, par. 1 (Tomu-
schat)). En réponse, le principal argument opposé par le Nigéria est qu'il
n’est pas lié par la déclaration de Maroua. La déclaration — qui, tout
comme les négociations qui l’avaient précédée, s’inscrivait dans une série

291
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 591

de réunions consacrées à la frontière maritime — était susceptible de faire
l’objet de nouveaux débats lors de réunions ultérieures.

162. Pour que les déclarations revêtent un caractère obligatoire, les
textes législatifs adoptés en 1966 et 1967 par l’administration militaire
nécessitaient la publication au journal officiel ( Federal Gazette) d’un
décret promulgué par le conseil militaire. Or tel n’a pas été le cas en
l'espèce. Aux termes de la Constitution de 1963, qui était alors en
vigueur, le général Gowon n'avait pas le pouvoir d'engager son gouver-
nement sans l’approbation du Conseil militaire suprême qui constituait le
gouvernement et le pouvoir exécutif du Nigéria. Aussi, conclut celui-ci, le
président du Cameroun devait être au courant cles limites constitution-
nelles dans le cadre desquelles le général Gowon exerçait son autorité. Le
Nigéria cite la lettre adressée par le général Gowo au président Ahidjo le
23 août 1974 (duplique du Nigéria, vol. IV, ann. 12).

«Au paragraphe 3 de sa lettre, le général Gowon porte ce qui suit
à l’attention du président Ahidjo:

«Vous vous rappellerez, M. le président. que l’importante ques-
tion de la démarcation des frontières entre nos deux pays a été
examinée de manière approfondie lors de notre réunion à Garoua.
Je suis toujours d'avis que la commission mixte d’experts consti-
tuée pour délimiter la frontière internationale entre nos deux pays
avait pour mission de formuler, sur la base de son étude technique
de la situation, des recommandations à soumettre à nos deux gou-
vernements. Les avis et recommandations de cette commission,
qui a un caractère technique, doivent être soumis à l'approbation
des deux gouvernements qui l’ont constituée. Vous vous rappelle-
rez aussi que j'ai expliqué à Garoua que ‘es propositions présen-
tées par les experts sur la base des documents qu’ils avaient établis
le 4 avril 1971 ne rencontraient pas l'agrément du Gouvernement
nigérian. J’ai toujours cru que nous pourrions réexaminer tous les
deux ensemble la situation et parvenir sur cette question à une
décision judicieuse et acceptable.» (CR 2C02/9, p. 37-38, par. 104
(Brownlie).)

Le Nigéria affirme que, dans la correspondance précitée, le général Gowon
attirait attention du président Ahidjo sur les points suivants:

«i) la question de la démarcation de la frortière entre le Nigéria et
le Cameroun est une «question importante»;

ii) la commission d’experts avait pour mission de formuler des
recommandations à soumettre aux deux gouvernements;

iii) les propositions formulées par les experts sur la base des docu-
ments qu'ils avaient établis le 4 avril 1971 ne rencontraient pas
l'agrément du Gouvernement nigérian;

iv) les deux gouvernements devaient réexaminer la situation et par-
venir sur la question à une solution adaptée; et

v) les dispositions dont ils pourraient convenir étaient subordon-

292
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 592

nées à l’approbation ultérieure du «Gouvernement nigérian»
(CR 2002/9, par. 105 (Brownlie).)

163. Par conséquent, compte tenu de ce qu'il était déjà engagé dans
des négociations avec le Nigéria, le président Ahidjo aurait dû com-
prendre que le général Gowon ne pouvait à lui seul lier le Nigéria par
ce qui revenait à céder une partie de son territoire, habitée par son
propre peuple. C’était au Conseil militaire suprême qu’il mcombait de
prendre ou d’approuver tout acte de l’exécutif. Il ressort clairement de ce
qui précède que le caractère non obligatoire de la déclaration de Ma-
roua ne pouvait faire de doute pour aucun des ceux chefs d’Etat.

164. Le Cameroun prend donc position sur ce qui précède en invo-
quant l’article 46 de la convention de Vienne sur le droit des traités, dont
le paragraphe 1 prévoit ce qui suit:

«Le fait que le consentement d’un Etat à être lié par un traité ait
été exprimé en violation d’une disposition de son droit interne
concernant la compétence pour conclure un traité ne peut être invo-
qué par cet Etat comme viciant son consentement, à moins que cette
violation n’ait été manifeste et ne concerne une règle de son droit
interne d'importance fondamentale. »

Et le paragraphe 2 dispose: «[u]ne violation est manifeste si elle est objec-
tivement évidente pour tout Etat se comportant en la matière conformé-
ment à la pratique habituelle et de bonne foi». L’argumentation des
Parties sur ce point porte sur la distinction entre l'interprétation faite par
le Cameroun de l’article ci-dessus et celle du Nigéria.

165. Le Cameroun prétend que le consentement donné par le géné-
ral Gowon à la déclaration de Maroua ne nécessitait avis formel d’aucun
organe, pas même du Conseil militaire suprême. Toutefois, le Cameroun
estime que, même si la Constitution le lui interdisait, le général Gowon,
en signant la déclaration de Maroua au nom du Nigéria, n’a pas commis
de violation «manifeste» des dispositions du droit interne nigérian rela-
tives à la compétence pour conclure des traités.

166. Or, c’est sur ce point que la Cour erre en son arrêt. En 1967, le
pouvoir exécutif du Gouvernement fédéral du Nigéria était détenu par le
Conseil militaire suprême. A l’époque, le général Gowon était devenu
chef du Gouvernement militaire fédéral nigérian. En 1975, lorsque la
déclaration de Maroua fut signée, il y avait trois organes militaires, à
savoir: le conseil national des Etats, chargé de l’administration collective
des Etats représentés par les gouverneurs, le conseil exécutif fédéral et,
plus important, le Conseil militaire suprême qui était investi, à l’époque,
du pouvoir exécutif du pays, conformément à a Constitution fédérale
telle que modifiée.

167. Le Conseil militaire suprême était l'organe exécutif investi du
pouvoir ultime de ratifier tout accord passé par le chef de l'Etat. La
déclaration de Maroua n’ayant pas été ratifiée par le Conseil, elle n’a pas,

293
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 593

contrairement à ce qu’a décidé la Cour dans son arrêt, force obligatoire
pour le Nigéria.

168. C’est pourquoi, en vertu de l’article 46 de Ja convention de Vienne
sur le droit des traités, la déclaration de Maroua ne saurait, a l’échelon
international, être opposable au Nigéria et n’est donc assortie d’aucune
force exécutoire à son encontre.

169. En ce qui concerne la délimitation de la frontière maritime au-
delà du point G, le Nigéria fait valoir qu’il n’y a eu aucune négociation
entre les Parties sur ce secteur, et que ce n’est que lorsqu'il a reçu le
mémoire du Cameroun qu'il a eu pour la première fois connaissance de la
frontière revendiquée par celui-ci. Le Cameroun n’a pas nié ce fait.

170. Le Nigéria soutient que pour ce qui est du différend relatif à la
frontière maritime aux alentours du point G, ct notamment dans les
zones de chevauchement des licences, l'exigence posée par les para-
graphes | des articles 83 et 74 de la convention sur le droit de la mer de
1982, selon laquelle il doit y avoir eu négociat on entre les Parties, a
bien été satisfaite, mais que tel n’est pas le cas au-delà de ces zones.

171. S'agissant donc de la frontière au-delà du point G, le Nigéria
maintient sa position, à savoir que les conditions posées aux para-
graphes | des articles 83 et 74 de la convention sur le droit de la mer de
1982 n’ont pas été satisfaites.

172. Dans l’une de ses exceptions préliminaires touchant à la compé-
tence et à la recevabilité, le Nigéria affirmait que la Cour n’était pas com-
pétente pour connaître de la demande du Camercun visant à obtenir une
délimitation au-delà du point «G». Dans lopinicn dissidente que j'avais
jointe à l’arrêt rendu par la Cour sur les exceptions préliminaires, je
m'étais dit d’avis que, la négociation étant rendue obligatoire par les para-
graphes | des articles 83 et 74 de la convention sur le droit de la mer de
1982, la Cour n’était pas compétente pour connaît-e de cette demande for-
mulée par le Cameroun dans sa requête. La Cour s’est cependant déclarée
compétente. Je n’en émets pas moins certaines réserves, compte tenu du
risque d’atteinte aux droits de la Guinée équatoriale et de Sao Tomé-et-
Principe. Toutefois, puisque la Cour est désormais saisie de cette demande,
et indépendamment de la question, litigieuse pour les Parties, de savoir si
des négociations ont ou non eu lieu, je considère que le choix fait par la
Cour de procéder à la délimitation de la frontière au-delà du point «G»
était Juste et fondé, raison pour laquelle j’ai voté en faveur de sa décision.

LA RESPONSABILITÉ INTERNATIONALE

173. Bien que j'aie voté en faveur de la décision de la Cour de rejeter la
demande du Cameroun relative à la responsabilité étatique du Nigéria, et
de rejeter une demande similaire introduite par voie de demande recon-
ventionnelle par le Nigéria à l’encontre du Cameroun (par. 325 V D) et
E)), je voudrais expliquer, dans la présente partie de mon opinion, pour-
quoi j'ai voté ainsi.

294
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 594

174. La première raison qui m'a amené à prendre cette décision est que
la requête du Cameroun dépasse de loin toutes celles qui ont pu être sou-
mises auparavant et occupe ainsi une place unique dans la jurisprudence. Je
ne connais aucune affaire comme celle-ci, qui s’est déroulée sur plus de
huit ans, où un si grand nombre de demandes aient été simultanément pré-
sentées à la Cour. Je connais des cas de demandes de délimitation exclusi-
vement terrestre, et d’autres de délimitation exclusivement maritime. Les
cas de délimitation à la fois maritime et terrestre sont très rares. Cela dit, je
ne connais aucun cas de dépôt d’une requête concernant en même temps la
délimitation terrestre, la délimitation maritime et la responsabilité étatique.
Il n’est pas étonnant que les plaidoiries se soient élalées sur cing semaines.

175. La deuxième raison qui m’a amené à ce choix est que cette affaire
concerne des Etats adjacents. La géographie et l’histoire leur imposent
une coexistence éternelle. La Cour n’a pas été instituée pour créer, cons-
ciemment ou inconsciemment, une acrimonie perpétuelle entre des Etats
frères. Une demande de cette nature ne peut qu’engendrer une mauvaise
entente entre les deux Etats et la Cour ne devrait pas contribuer à une
décision susceptible de créer et faire perdurer pareille mésentente. Comme
je l’ai dit précédemment, la Cour a pour devoir de veiller à ce que «files
Membres de l'Organisation règlent leurs différends internationaux par
des moyens pacifiques, de telle manière que la paix et la sécurité interna-
tionales ainsi que /a justice ne soient pas mises 2n danger» (Charte des
Nations Unies, art. 2, par. 3; les italiques sont de moi). L'objectif
suprême et fondamental de la Cour, au-delà de toute autre considération,
est de veiller à ce que les parties à une instance estiment au bout du
compte que justice a été rendue, que la Cour a été juste et impartiale, et
qu'elles peuvent continuer à vivre ensemble dans la paix et la sécurité.

176. Je partage entièrement le point de vue plein de sagesse exprimé
par le conseil du Nigéria:

«Le conseil du Cameroun a également tenté de montrer qu’il était
tout à fait normal que les questions de responsabilité étatique et de
titre territorial soient jointes. Mais ce n’est pas le cas en l'espèce, et
ce ne serait pas non plus justifié. Comme la Cour le sait, il arrive
souvent qu’un différend territorial porte sur des régions habitées que
Pune ou l’autre partie administre et gouverne. La Cour a statué sur
plusieurs affaires de ce type. Mais le Cameroun n'a cité aucune
affaire dans laquelle un différend territorial aurait été résolu en
faveur d’un Etat et dans laquelle l'Etat pe-dant aurait ensuite été
tenu pour internationalement responsable de ses actes d’administra-
tion civile et de maintien de l'ordre public dans la région sur laquelle,
selon la décision rendue sur le différend territorial, il n’était finale-
ment pas souverain... Toute autre démarche aboutirait à systémati-
quement transformer les différends territoriaux en des affaires de
responsabilité étatique qui risqueraient de prendre une ampleur
démesurée.» (CR 2002/20, p. 26, par. 9-10 (Watts).)

177. Une autre raison à ma décision pourrait se résumer ainsi: ratione

295
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 595

temporis. Cette affaire entre le Cameroun et le Nigéria a été introduite
trop tard. Si la Cour avait été saisie d’une affaire complexe et demandant
qu'on lui consacre beaucoup de temps -— comme c’est le cas en
Pespéce — dans les années soixante-dix ou particulièrement en 1976, alors
qu'elle était moins occupée et que peu d’affaires figuraient à son rôle, il lui
aurait peut-être été possible de s’attarder davantaze sur ces demandes qui
lui ont été soumises, si inutilement longues et qui auraient dû être réglées
entre les Parties elles-mêmes. Mais le rôle de la Cour est actuellement
chargé et son temps mesuré. Le Cameroun annorce de surcroît que nous
n’en sommes pas à la fin de l'affaire — dans sa demande supplémentaire,
il prie en ces termes la Cour de statuer sur le versement d’une indemnité:

«La République du Cameroun a en outre Phonneur de prier la
Cour de bien vouloir /’autoriser à présenter une évaluation du mon-
tant de l'indemnité qui lui est due en réparation des préjudices qu’elle
a subis en conséquence des faits internationilement illicites attribu-
ables à la République fédérale du Nigéria, duns une phase ultérieure
de la procédure.» (Mémoire du Cameroun, livre I, p. 671, par. 9.2.)

178. En effet, il est possible que, méme ayant rendu son arrét, la Cour
n'ait pas mis fin à cette affaire. I} lui faudra peut-être encore statuer sur le
montant de l’indemnité due au titre de la réparation du préjudice invo-
qué. Le Nigéria a également formulé la conclusion suivante:

«Le Cameroun est responsable envers le Nigéria à raison des
griefs exposés dans chacune de ces demandes, le montant de la répa-
ration due à ce titre devant être déterminé per la Cour dans un nou-
vel arrêt à défaut d'accord intervenu entre les Parties dans les six mois
suivant la date du prononcé de l’arrêt de la Cour.» (Duplique du
Nigéria, vol. III, p. 766.)

Une fois de plus, si la Cour statue en faveur du Nigéria, et si une indem-
nité n’est pas versée à celui-ci dans les six mois, l: Nigéria pourrait alors
introduire une autre demande en réparation contre le Cameroun. Per-
sonne ne sait combien de temps prendrait cette procédure.

179. De fait, toute décision de la Cour à ce sujet en faveur du Came-
roun, du Nigéria ou des deux, aurait nécessairement pour effet de pro-
longer cette procédure et d'accroître le mécontentement qui règne entre
les Parties. La Cour doit avoir pour objectif de décourager une procédure
interminable. Dans sa sagesse et forte de son expérience des questions
frontalières, elle a formulé des observations fort intéressantes lors de la
phase de cette affaire portant sur les exceptions préliminaires à la com-
pétence et à la recevabilité. Il ne fait pas de doute que, même lorsqu'une
frontière a été définitivement délimitée et démarquée, des malentendus
surviennent nécessairement de temps à autre. Dans la plupart des cas, il
s’agit d’erreurs sur l'emplacement de certains points, de malentendus sur
le tracé de la frontière ou sur les bornes ou bien d’incertitudes sur leur
emplacement, qui n’ont aucun rapport avec des actes délibérés par les-
quels un Etat engage sa responsabilité internationale.

296
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 596

180. On relève un exemple de ce type en la présente affaire: il s’agit du
lieu appelé Mberogo ou Mbelogo. Le Cameroun revendique Mbelogo, le
Nigéria Mberogo. Des incidents de nature à engager la responsabilité
internationale auraient également eu lieu à cet endroit. Le Cameroun
invoque deux incidents survenus à Mbelogo, Pun le 26 janvier 1994 au
sujet d’un recenseur nigérian, et l’autre le 26 septembre au sujet de
deux fonctionnaires de l’immigration nigérians également. Dans sa
demande reconventionnelle, le Nigéria fait aussi état de l’incident concer-
nant le recenseur nigérian mais en parlant cette fois de Mberogo. La
question qui se pose donc est celle de savoir si les deux localités existent,
Pune appelée Mberogo et l’autre Mbelogo. Ou s'agit-il du même endroit ?

181. On pourrait multiplier les exemples comme celui-ci, dans lesquels
les habitants ou des fonctionnaires du gouvernement ont pensé à tort
qu’une localité relevait de leur Etat (du Cameroun ou du Nigéria).

182. La Cour, avant même de se pencher sur le fond de l'affaire, s’est
prononcée sur le problème en ces termes:

«Il convient certainement dans ce contexte de tenir compte de la
survenance d'incidents frontaliers. Mais chaque incident frontalier
n'implique pas une remise en cause de la frontière. De plus, certains
des incidents dont le Cameroun fait état sont survenus dans des
zones difficiles d’accés, où la démarcation de la frontière est inexis-
tante ou imprécise. Et chaque incursion ou incident signalé par le
Cameroun n'est pas nécessairement imputable à des personnes dont le
comportement serait susceptible d'engager la responsabilité du Nigé-
ria. Même considérés conjointement avec le: différends frontaliers
existants, les incidents et incursions dont fait etat le Cameroun n'éta-
blissent pas par eux-mêmes l'existence d'un différend concernant
l'ensemble de la frontière entre le Cameroun et le Nigéria.»
(C.LJ. Recueil 1998, p. 315, par. 90; les italiques sont de moi.)

183. Pour ce qui concerne la demande du Cameroun en matière de res-
ponsabilité étatique, il me semble que celui-ci croit à tort — peut-être
dans une perspective préventive — qu’une fois qu'il a pu établir l’exis-
tence d’un titre juridique dans le cadre d’un problème frontalier, cela met
automatiquement en cause la responsabilité internationale. Autrement
dit, la demande du Cameroun en matière de responsabilité étatique était
prématurée. Le Cameroun a estimé que sa position au regard du titre
conventionnel était inattaquable et a anticipé un arrêt en sa faveur; plus
encore, il a formulé des demandes fondées sur une victoire incertaine.

184. Le Cameroun a quelque peu modifié sa position au vu de l’arrêt
de la Cour de 1998 sur les exceptions préliminaires, selon lequel:

«Tous ces différends concernent la frontière entre le Cameroun et
le Nigéria. Etant donné toutefois la longueur totale de cette frontière
qui s'étend sur plus de 1600 kilomètres, du lac Tchad jusqu’à la mer,
on ne saurait affirmer que ces différends par eux-mêmes concernent

297
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 597

une portion si importante de la frontière qu’il existerait de ce fait et
nécessairement un différend portant sur l’ensemble de celle-ci.

En outre, la Cour relèvera que le Nigéria ne conteste pas expres-
sément l’ensemble de la frontière. Mais un désaccord sur un point de
droit ou de fait, un conflit, une opposition de thèses juridiques ou
d'intérêts ou le fait que la réclamation de l’une des parties se heurte
à l’opposition manifeste de l’autre ne doivent pas nécessairement
être énoncés expressis verbis. Pour déterminer l'existence d’un diffé-
rend, il est possible, comme en d’autres domaines, d'établir par infé-
rence quelle est en réalité la position ou l’attitude d’une partie. A cet
égard, la Cour ne trouve pas convaincante la thèse du Cameroun
selon laquelle la contestation par le Nigéria de la validité des titres exis-
tants sur Bakassi, Darak et Tipsan met nécessairement en cause la vali-
dité en tant que telle des instruments sur lesquels repose le tracé de
la totalité de la frontière depuis le tripoint dans le lac Tchad jusqu’à la
mer et prouve ainsi l'existence d’un différend concernant l’ensemble
de cette frontière.» (CEJ. Recueil 1998, p. 315, par. 88-89.)

185. Dans certaines de ses pièces écrites, le Carieroun reconnaît mani-
festement sa conception erronée des choses, qui consiste à invoquer la
responsabilité internationale pour un différend de cette nature. Dans sa
réplique, il fait allusion au passage de l'arrêt cité et ajoute qu’il ne
conteste plus ces deux points.

186. Le Nigéria a maintes fois répété qu’une divergence entre deux
Etats sur l’application qu'il convient de faire d’un principe ou même
d’une règle de droit international n’engage pas pour autant la responsa-
bilité internationale de l’un ou de Fautre.

187. En fin de compte, dans sa réplique, le Cameroun reconnaît,
accepte et admet ce principe fondamental qui aurait dû l’amener à retirer
sa demande visant à engager la responsabilité étatique. Sans doute était-il
alors trop tard pour le faire. Le Cameroun reconnaît aussi que le Nigéria
avait insisté sur ce point à cinq occasions au moins. Le Cameroun recon-
naît cela dans le passage suivant:

«Le Cameroun reconnaît que, comme l'écrit le Nigéria à au moins
cing reprises, en elle-même, «une divergence entre deux Etats sur
l'application qu'il convient de faire d'un principe ou même d'une règle
de droit international n'engage pas pour cutant la responsabilité
internationale de l’un ou de lautre...». Aussi bien est-il prêt à ad-
mettre que la rédaction de l’alinéa 4) des conclusions de son mé-
moire, reproduit ci-dessus, peut prêter à confusion sur ce point si
on sort cette demande de son contexte comme le fait le défendeur:
ce n’est pas le simple fait que le Nigéria «conteste» le tracé de la
frontière qui engage sa responsabilité, ce sont les voies et moyens
qu'il a utilisés, et qu'il continue d'utiliser, pour procéder à cette
contestation. Pour enlever toute ambiguïté, le Cameroun a précisé
ceci dans les conclusions de la présente réplique.» (Réplique du
Cameroun, livre I, p. 489, par. 11.13.)

298

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 598

188. Néanmoins, le Cameroun a rectifié sa position à plusieurs reprises
pour en supprimer certains malentendus. Par exemple, le Cameroun a
commencé par indiquer que le Nigéria était responsable des différents
incidents, à la fois conjointement et séparément. Puis il est revenu sur cela
en décidant que les incidents devaient être examinés dans leur ensemble.
De plus, le Cameroun a reformulé ses conclusions concernant tous ces
éléments. En dernier lieu, il énonce ainsi ses conclusions finales:

«En tentant de modifier unilatéralement et par la force les tracés
de la frontière définie ci-dessus sub literae «) et c), la République
fédérale du Nigéria a violé et viole le principe fondamental du res-
pect des frontières héritées de la colonisaticn (uti possidetis juris)
ainsi que ses engagements juridiques relativement à la délimitation
terrestre et maritime.» (Réplique du Cameroun, livre I, p. 592,
par. $3.1 d).)

Mais le Cameroun aurait dû purement et sinplement retirer cette
demande.

189. Il n’est peut-étre pas inutile, 4 ce stade, que je m’attaque aux faits
contradictoires invoqués en l’affaire. Il est un principe fondamental de la
procédure judiciaire selon lequel celui qui avance un fait doit le prouver.
Un fait ne peut constituer un grief stricto sensu avant d’avoir été démon-
tré et parfaitement établi. Le Cameroun, qui invoque la responsabilité
étatique, devait prouver les incidents reprochés au Nigéria. Mais avant
d’en venir à cela, je dois dire que l’image que j’ai des zones litigieuses, en
particulier la presqu'île de Bakassi et le lac Tchad, est qu'il s’agit de
régions habitées par des Nigérians qui s’y sont installés il y a longtemps
de cela — avant l'indépendance pour la plupart, après celle-ci pour cer-
tains d’entre eux. [l s’agit là selon moi d’un fait incontestable. Le Came- ,
roun a par la suite cherché à revendiquer ces régions en se fondant sur le
titre conventionnel. Le problème est né lorsque e Cameroun a tenté de
chasser les Nigérians et de les remplacer par des Camerounais.

190. Les événements de 1972-1973, lorsque le Cameroun a commencé
à modifier les toponymes dans la presqu'île de Bakassi (ce qu'il ne nie
pas), donnent une idée précise de la situation.

191. Là où des personnes sont déjà installées et où une incursion prend
la forme d’une attaque surprise, c’est toujours l’Egresseur qui a le dessus
car les habitants sont pris de cours. Le Nigéria présente à l'appui de cette
position un bilan général des victimes occasionnées par ces incidents:

«a) Imputables au Cameroun, d’après les documents nigérians:
trente tués (dont vingt-sept civils); cent dix-sept blessés (dont
cent six civils); huit maisons et quatre bateaux détruits ou
endommagés, et d’autres dommages considérables.

b) Imputables au Nigéria, d'après les documents camerounais:
trois tués, treize blessés (tous des miditaires). Ainsi, chaque
camp comptait parmi ses victimes ur petit nombre de mili-

299
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 599

taires; moins de morts néanmoins parmi ceux-ci, d’un côté
comme de l’autre, qu'à la suite de l’incident de mai 1981. En re-
vanche, le Nigéria a déploré de nombreuses victimes civiles.
Et je ne sache pas qu'il soit établi que les soldats nigérians aient
jamais blessé ou tué leurs propres concitoyens!» (CR 2002/20,
p. 37, par. 10 (Crawford); les italiques sont de moi.)

192. Il se peut que ce bilan global démontre deux choses: première-
ment, si les endroits où les incidents ont eu lieu avaient été habités par des
Camerounais, alors certains au moins, parmi les civils, auraient été tués.
Or, d’après le passage cité, pas un seul civil camerounais n’a été tué, ce
qui montre que les habitants des lieux n'étaient pas Camerounais. Deuxiè-
mement, si davantage de civils nigérians ont été tués, c’est parce qu'ils
habitaient, eux, les lieux.

193. Comment le Cameroun réagit-il à ce compte rendu et aux inci-
dents? Il ne répond que pour présenter de brèves excuses. Voici sa réac-
tion quant aux morts de civils:

«Dans la partie de son exposé consacrée aux demandes reconven-
tionnelles — ces huit minutes que le Cameroun a consacrées cette
semaine à la question —, M. Tomuschat 1’a pas commenté ces
chiffres. Il s’est contenté de déclarer: «il peut y avoir eu des vic-
times civiles, ce que le Cameroun regrette profondément». La belle
affaire, quand on connaît le nombre de victimes, que d’entendre le
conseil affirmer: «il peut y avoir eu des victimes civiles»! S’en-
tendre dire tardivement que le Cameroun «regrette profondément»
n’atténue en rien les dommages que le Cameoun a causés, et conti-
nue de causer. Qu’on ne vienne pas nous dire qu’il «peut y avoir
eu des victimes civiles». // y a eu des victimes civiles. I continue
d’y avoir des victimes civiles. S’il n’y en avait pas eu, le Cameroun
aurait été le premier à vous le faire savoir.» Jbid., p. 37-38, par. 11
(Crawford); les italiques sont de moi.)

 

Il est impensable que le Nigéria, qui a subi tant de pertes en vies hu-
maines et de dégâts matériels, puisse encore voir sa responsabilité interna-
tionale engagée. L’attitude du Cameroun revient à dire ceci: je suis dé-
solé d’avoir tué vos citoyens, mais vous devez me payer pour l’avoir fait.

194. Pour en revenir à la question de la charge de la preuve, il ressort
de l’ensemble des pièces écrites et des plaidoiries du Cameroun que
celui-ci n’a ni établi ni démontré que la responsabilité internationale du
Nigéria était engagée. La plupart des allégations du Cameroun ne
concernent que des faits dont le Nigéria ne saurait être tenu pour res-
ponsable. La présence de personnes civiles ou méne de soldats là où cer-
tains de ces incidents ont eu lieu ne prouve rien. L’allégation du Came-
roun, selon laquelle la responsabilité internationale d’un Etat — et c’est
là une grave accusation — serait engagée, doit être étayée par des preuves
irréfutables. Or, de telles preuves font défaut.

195. Les preuves présentées sont extrêmement peu nombreuses, par-

300
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 600

fois même incohérentes, inexactes et incertaines. La plupart des alléga-
tions ne sont étayées par aucun élément de preuve documentaire. Il y a
forclusion quant a la plupart des faits allégués, et le Cameroun doit donc
être considéré comme ayant acquiescé à la situation. De plus, nombre de
ces allégations demeurent vagues.

196. De nombreux comptes rendus concernant ces allégations sont
contradictoires, non corroborés et dépourvus de valeur probante. Cer-
tains sont trompeurs et traduits de manière inexacte. D’autres sont
incomplets, n’ont pas fait l’objet de protestations, ou ont semble-t-il été
inventés après coup.

197. Nombre de documents invoqués à l’appui des incidents sont de
simples notes internes. Certains incidents ne sont pas datés, et l’heure
n’en est pas précisée. Beaucoup d'incidents n’ont rien à voir avec l’Etat
du Nigéria en tant que tel, mais sont des incidents concernant des per-
sonnes civiles et des événements qui ont eu lieu sans que le Gouverne-
ment du Nigéria n’en ait connaissance et sans qu'il n’y consente — en
d’autres termes, il s’agit de faits qui ne sont pas imputables au Nigéria et
qui n'engagent pas sa responsabilité internationale.

198. Dans de nombreux cas, le Cameroun na même pas protesté
auprès du Nigéria. L’un des comptes rendus d’inc dents semble avoir été
monté de toutes pièces: l’incident survenu sur Ak wayafé aurait, selon le
Cameroun, eu lieu en avril 1993, alors que le message du gouverneur de la
province du Sud-Ouest qui en fait état est daté du 23 mars 1993. Un autre
incident, survenu à Kofia, est relaté dans un document antidaté: la encore,
le compte rendu précède l’incident. L’incident survenu à Mberogo est un
autre exemple frappant du caractère suspect des preuves présentées par le
Cameroun. Le Cameroun soutient que l’incident a eu lieu le 26 janvier
1994; c’est pourtant dans un message du sous-préfet de Furu-Awa en date
du 21 janvier 1994 qu'il y est fait allusion: le rapport a donc été établi
avant que l'incident n’ait lieu. Etrange, pour ne pas dire grotesque.

199. Certains comptes rendus affirment clairement que les incidents
concernaient des citoyens nigérians mais non le Gouvernement du Nigé-
ria. Le Cameroun considère même des échauf'ourées entre citoyens
comme des incidents: les litiges privés sont qualifiés d’incidents, les dis-
putes entre pêcheurs et agriculteurs considérées comme des faits enga-
geant la responsabilité internationale du Nigéria. Qu'est-ce que des dif-
férends fonciers entre des Nigérians de la collectivité locale de Nubi et le
chef traditionnel de Barha ou l'affaire des braccnniers nigérians ont à
voir avec la responsabilité étatique? En outre, certains incidents concer-
nent strictement des heurts entre des habitants nigérians et camerounais
au sujet de l'emplacement de la frontière. Certains rapports, comme celui
relatif à l'incident de Lenelowa, antidatent l'événement de deux ans.
Dans certains cas, des Camerounais se confrontent à d’autres Camerou-
nais, parfois sur le territoire du Nigéria; or le Cameroun les qualifie
d'incidents qui mettent en cause la responsabilité :nternationale du Nigé-
ria. En somme, la liste des incidents énumérés pa: le Cameroun a plutôt
tendance à banaliser la question de la responsabi ité des Etats.

301
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 601

200. Le Cameroun reconnaît être lui-même l’auteur de faits supposés
engager la responsabilité internationale du Nigéria. Citons par exemple
les incidents survenus à Mberogo et Tosso, qui sont illustrés sur les cartes
de l’atlas produit par le Nigéria.

201. Pour finir, la demande du Cameroun tendant à ce que soit recon-
nue la responsabilité internationale du Nigéria fait selon moi partie de sa
stratégie procédurale destinée à renforcer ses revendications sur la
presqu'île de Bakassi et le lac Tchad fondées sur an titre conventionnel.

202. C’est pour ces raisons que j'approuve la décision de la Cour de
rejeter la demande du Cameroun en même temps jue la demande recon-
ventionnelle du Nigéria. Cette décision était souhaitable afin de promou-
voir la paix, l'harmonie et des relations de bon voisinage entre les Parties.

CONCLUSION

203. Pour conclure mon opinion dissidente, j'estime que la Cour
n'aurait pas dû rejeter la thèse du Nigéria fondée sur les effectivités. Il ne
fait aucun doute que, depuis très longtemps, des Migérians vivent dans la
région de la presqu'île de Bakassi et dans certaines parties du lac Tchad.
La Cour reconnaît l'existence de structures admunistratives et sociales
nigérianes dans ces régions. L’histoire montre que les rois et chefs du
Vieux-Calabar exercent des droits territoriaux sur -a presqu’ile de Bakassi
depuis le X VII® siècle.

204. De même, la Cour n’aurait pas dû rejeter la thèse du Nigéria fon-
dée sur la consolidation historique. Le Nigéria présente a l’appui de cette
thése des éléments de preuve irréfutables. L’examen de la jurisprudence
montre qu'il existe toute une série de décisions de la Cour fondées sur la
consolidation historique. Je les ai déjà évoquées dans la présente opinion.

205. Selon moi, rien n’altére la force probante du traité du 10 sep-
tembre 1884 entre la Grande-Bretagne et les rois et chefs du Vieux-Cala-
bar. Il ressort clairement de ce traité, qui est un instrument international,
qu'à aucun moment la souveraineté territoriale sur la presqu'île de
Bakassi n’a été conférée à la Grande-Bretagne. En concluant avec
l'Allemagne l’accord du 11 mars 1913 portant prétendument cession de
Bakassi au Cameroun, la Grande-Bretagne a manqué à ses obligations.

206. En outre, s'agissant du traité du 11 mars 913, la Cour aurait dû
d’emblée le rejeter comme invalide puisqu il allait à l’encontre des préoc-
cupations des grandes puissances, qui étaient de ne pas transférer «des
populations indigènes d’une administration nationale à une autre sans
leur consentement voire même sans les en avoir 11formées ou sans avoir
pris leur avis» (contre-mémoire du Nigéria, vol. |, par. 8.50). Cet accord
contrevient à l’Acte général de la conférence de Berlin et en particulier à
son article 6, selon lequel les puissances européennes devaient «veiller à
la conservation des populations indigènes» et ne pas prendre le contrôle
de leurs territoires ou céder effectivement ceux-ci

207. J’estime en outre que l’accord anglo-allemand était devenu caduc

302
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 602

à cause de la première guerre mondiale. Il appartenait à la Grande-Bre-
tagne de remettre l’accord en vigueur, ce qu’elle n a pas fait. L’accord a
donc été abrogé en vertu de l’article 289 du traité de Versailles, et le
Cameroun ne pouvait succéder à un accord auquel il avait déjà été mis fin.

208. L'accord anglo-allemand n’a pas été approuvé par le Parlement
allemand s'agissant de la presqu'île de Bakassi. En dépit de ce qu’a décidé
la Cour, cet accord aurait dû rester invalide.

209. Pour toutes ces raisons, la revendication par le Cameroun de la
presqu'île de Bakassi fondée sur l’accord anglo-aliemand est viciée et la
Cour n'aurait pas dû se baser sur ce texte.

210. Cela dit, puisque la Cour s’est appuyée dans une large mesure sur
cet instrument et a considéré qu’il conférait le titre juridique au Came-
roun, elle aurait dû confronter celui-ci aux effectivités du Nigéria. Mal-
heureusement, la Cour s’est laissée convaincre par l'interprétation par-
tiale donnée par le Cameroun du texte et du sens du paragraphe 63 de
l'arrêt rendu en l’affaire du Différend frontalier (Burkina FasolRépu-
blique du Mali) — malheureusement, parce que les arguments et moyens
avancés par le Cameroun pour fonder son titre juridique reposent uni-
quement sur la phrase «[dlans le cas où le fait correspond exactement au
droit, où une administration effective s’ajoute à l’uti possidetis juris,
l’«effectivité» n'intervient en réalité que pour confirmer l'exercice du
droit né d’un titre juridique» (C.Z.J. Recueil 1986 p. 586-587).

211. Or, lorsqu'il interprète ce même paragraphe 63, le Cameroun
renvoie à une situation selon lui similaire à celle du Nigéria: «[dJans
les cas où le fait ne correspond pas au droit, où le territoire objet du
différend est administré effectivement par un Etat autre que celui qui
possède le titre juridique, il y a lieu de préférer le titulaire du titre»
(ibid., p. 587). Mais ce que le Cameroun a omis, peut-être à dessein,
d'indiquer à la Cour, ce sont les phrases suivantes de ce paragraphe,
qui se lisent ainsi:

« Dans l'éventualité où l'«effectivité» ne cozxiste avec aucun titre
juridique, elle doit inévitablement être prise en considération. H est
enfin des cas où le titre juridique n'est pas d2 nature à faire appa-
raître de façon précise l'étendue territoriale sur laquelle il porte.
Les «effectivités» peuvent alors jouer ur rôle essentiel pour
indiquer comment le titre est interprété dans la pratique.» (Ibid.,
p. 587; les italiques sont de moi.)

Malheureusement, la Cour elle-même a omis d’accorder l’attention qui
convenait à cette partie essentielle de son précédent arrêt.

212. Je dirai, pour finir, que la décision de la Cour aurait peut-être été
autre si ces trois phrases avaient été examinées, phrases que le Cameroun
a occultées et qui n’ont pas retenu l'attention de la Cour.

(Signé) Bola AJTIBOLA.

303
